Exhibit 10.2

SECOND AMENDED AND RESTATED OMNIBUS AGREEMENT
among
DELEK US HOLDINGS, INC.,
DELEK REFINING, LTD.,
LION OIL COMPANY,
DELEK LOGISTICS PARTNERS, LP,
PALINE PIPELINE COMPANY, LLC,
SALA GATHERING SYSTEMS, LLC,
MAGNOLIA PIPELINE COMPANY, LLC,
EL DORADO PIPELINE COMPANY, LLC,
DELEK CRUDE LOGISTICS, LLC,
DELEK MARKETING-BIG SANDY, LLC,
DELEK MARKETING & SUPPLY, LP,
DELEK LOGISTICS OPERATING, LLC
and
DELEK LOGISTICS GP, LLC






--------------------------------------------------------------------------------




Table of Contents
Article I Definitions
2
1.1
Definitions
2
Article II Business Opportunities
7
2.1
Restricted Activities
7
2.2
Permitted Exceptions
7
2.3
Procedures
8
2.4
Scope of Prohibition
10
2.5
Enforcement
10
Article III Indemnification
10
3.1
Environmental Indemnification
10
3.2
Right of Way Indemnification
12
3.3
Additional Indemnification
12
3.4
Indemnification Procedures
13
3.5
Limitations Regarding Indemnification
14
Article IV Corporate Services
15
4.1
General
15
Article V Capital and Other Expenditures
16
5.1
Reimbursement of Operating, Maintenance Capital and Other Expenditures
16
Article VI Right of First Offer
17
6.1
Right of First Offer to Purchase Certain Assets retained by Delek Entities
17
6.2
Procedures
18
Article VII RIGHT OF FIRST REFUSAL
20
7.1
Delek US Right of First Refusal
20
7.2
Procedures for Transfer of ROFR Asset
21
7.3
Procedures for Use of ROFR Capacity
23
Article VIII License of Name and Mark
25
8.1
Grant of License
25
8.2
Ownership and Quality
26
8.3
Termination
26
Article IX Miscellaneous
26
9.1
Choice of Law; Submission to Jurisdiction
26
9.2
Notice
26
9.3
Entire Agreement
27
9.4
Termination of Agreement
27
9.5
Amendment or Modification
27
9.6
Assignment
28
9.7
Counterparts
28
9.8
Severability
28
9.9
Further Assurances
28


i

--------------------------------------------------------------------------------



9.10
Rights of Limited Partners
28
9.11
Amendment and Restatement
28
9.12
Amendment of Schedules
28
9.13
Suspension of Certain Provisions in Certain Circumstances
28




ii

--------------------------------------------------------------------------------




SECOND AMENDED AND RESTATED OMNIBUS AGREEMENT
This SECOND AMENDED AND RESTATED OMNIBUS AGREEMENT (“Agreement”) is entered into
on, and effective as of, February 10, 2014, among Delek US Holdings, Inc., a
Delaware corporation (“Delek US”), on behalf of itself and the other Delek
Entities (as defined herein), Delek Refining, Ltd., a Texas Limited Partnership
(“Delek Refining”), Lion Oil Company, an Arkansas corporation (“Lion Oil”),
Delek Logistics Partners, LP, a Delaware limited partnership (the
“Partnership”), Paline Pipeline Company, LLC, a Texas limited liability company
(“Paline”), SALA Gathering Systems, LLC, a Texas limited liability company
(“SALA”), Magnolia Pipeline Company, LLC, a Delaware limited liability company
(“Magnolia”), El Dorado Pipeline Company, LLC, a Delaware limited liability
company (“El Dorado”), Delek Crude Logistics, LLC, a Texas limited liability
company (“Crude Logistics”), Delek Marketing-Big Sandy, LLC, a Texas limited
liability company (“Marketing-Big Sandy”), Delek Marketing & Supply, LP, a
Delaware limited partnership (“DMSLP”), Delek Logistics Operating, LLC, a
Delaware limited liability company (“OpCo”), and Delek Logistics GP, LLC, a
Delaware limited liability company (the “General Partner”). The above-named
entities are sometimes referred to in this Agreement each as a “Party” and
collectively as the “Parties.”
RECITALS:
1.
The Parties executed that certain Amended and Restated Omnibus Agreement dated
July 26, 2013 (the “First A&R Agreement”).

2.
The Parties desired by their execution of the First A&R Agreement to evidence
their understanding, as more fully set forth in Article II, with respect to
certain business opportunities that the Delek Entities (as defined herein) will
not engage in for so long as the Partnership is an Affiliate of Delek US.

3.
The Parties desired by their execution of the First A&R Agreement to evidence
their understanding, as more fully set forth in Article III, with respect to
certain indemnification obligations of the Parties to each other.

4.
The Parties desired by their execution of the First A&R Agreement to evidence
their understanding, as more fully set forth in Article IV, with respect to the
amount to be paid by the Partnership for the centralized corporate services to
be performed by the General Partner and its Affiliates (as defined herein) for
and on behalf of the Partnership Group (as defined herein).

5.
The Parties desired by their execution of the First A&R Agreement to evidence
their understanding, as more fully set forth in Article V, with respect to
certain operating, maintenance capital and other expenditures to be reimbursed
by Delek US to the Partnership Group.

6.
The Parties desired by their execution of the First A&R Agreement to evidence
their understanding, as more fully set forth in Article VI, with respect to the
Partnership Group’s right of first offer with respect to the ROFO Assets (as
defined herein).


1

--------------------------------------------------------------------------------



7.
The Parties desired by their execution of the First A&R Agreement to evidence
their understanding, as more fully set forth in Article VII, with respect to
Delek US’ right of first refusal with respect to certain ROFR Assets and ROFR
Capacity (each as defined herein).

8.
The Parties desired by their execution of the First A&R Agreement to evidence
their understanding, as more fully set forth in Article VIII, with respect to
the granting of a license from Delek US to the Partnership Group and the General
Partner.

9.
The Parties desire to amend and restate the First A&R Agreement to allow, among
other items, for the application of the terms hereof to additional assets that
the Partnership Group is acquiring from the Delek Entities.

In consideration of the premises and the covenants, conditions, and agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereto hereby agree as
follows:
ARTICLE I
DEFINITIONS
1.1    Definitions. As used in this Agreement, the following terms shall have
the respective meanings set forth below:
“Acquisition Proposal” is defined in Section 7.2(a).
“Administrative Fee” is defined in Section 4.1(a).
“Affiliate” is defined in the Partnership Agreement.
“Annual Environmental Deductible” is defined in Section 3.5(a).
“Annual ROW Deductible” is defined in Section 3.5(a).
“API 653” is defined in Section 5.1(a).
“API 653 Inspection Date” means, with respect to any API 653 Tank, (a) the date
of completion of the first API 653 inspection of such tank, whether scheduled or
required as a result of a failure of such tank, that occurs within five years
after the applicable Closing Date or (b) if no such API 653 inspection occurs,
the applicable Closing Date.
“API 653 Tank” means (a) each of the tanks listed on Schedule X to this
Agreement and (b) any other tank included in the Tankage (as defined in the
applicable Transaction Agreement referenced on Schedule IX to this Agreement)
that is required to undergo an API 653 inspection within five years after the
applicable Closing Date as a result of a failure of such tank.
“Assets” means all gathering pipelines, transportation pipelines, storage tanks,
trucks, truck racks, terminal facilities, offices and related equipment, real
estate and other assets, or portions thereof, conveyed, contributed or otherwise
transferred or intended to be conveyed, contributed or otherwise Transferred
pursuant to a Transaction Agreement to any member of the Partnership Group;
provided, however, that any of such assets that are Transferred from the
Partnership Group to a Delek Entity pursuant to Article VII or otherwise shall
no longer be an “Asset” from and after such Transfer.
“Board of Directors” means for any Person the board of directors or other
governing body of such Person.
“Closing Date” means the applicable closing date for each Transaction Agreement
as set forth on Schedule IX to this Agreement.
“Conflicts Committee” is defined in the Partnership Agreement.
“control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a Person, whether
through ownership of voting securities, by contract, or otherwise.

2

--------------------------------------------------------------------------------



“Covered Environmental Losses” is defined in Section 3.1(a).
“Delek Entities” means Delek US and any Person controlled, directly or
indirectly, by Delek US other than the General Partner or a member of the
Partnership Group; and “Delek Entity” means any of the Delek Entities.
“Disposition Notice” is defined in Section 7.2(a).
“Environmental Laws” means all federal, state, and local laws, statutes, rules,
regulations, orders, judgments, ordinances, codes, injunctions, decrees,
Environmental Permits and other legally enforceable requirements and rules of
common law now or hereafter in effect, relating to pollution or protection of
human health and the environment including, without limitation, the federal
Comprehensive Environmental Response, Compensation, and Liability Act, the
Superfund Amendments Reauthorization Act, the Resource Conservation and Recovery
Act, the Clean Air Act, the Federal Water Pollution Control Act, the Toxic
Substances Control Act, the Oil Pollution Act, the Safe Drinking Water Act, the
Hazardous Materials Transportation Act, and other similar federal, state or
local environmental conservation and protection laws, each as amended from time
to time.
“Environmental Permit” means any permit, approval, identification number,
license, registration, consent, exemption, variance or other authorization
required under or issued pursuant to any applicable Environmental Law.
“First A&R Agreement” is defined in the recitals to this Agreement.
“First API 653 Indemnification Deadline” means, with respect to any API 653
Tank, the date that is five years after the applicable API 653 Inspection Date.
“First Indemnification Deadline” means the applicable date for each Transaction
Agreement set forth on Schedule IX to this Agreement.
“First ROFR Acceptance Deadline” is defined in Section 7.2(a).
“First ROFR Capacity Acceptance Deadline” is defined in Section 7.3(a).
“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended.
“Hazardous Substance” means (a) any substance that is designated, defined or
classified as a hazardous waste, solid waste, hazardous material, pollutant,
contaminant or toxic or hazardous substance, or terms of similar meaning, or
that is otherwise regulated under any Environmental Law, including, without
limitation, any hazardous substance as defined under the Comprehensive
Environmental Response, Compensation, and Liability Act, as amended, and (b)
petroleum, oil, gasoline, natural gas, fuel oil, motor oil, waste oil, diesel
fuel, jet fuel, and other refined petroleum hydrocarbons.

3

--------------------------------------------------------------------------------



“Indemnified Party” means, with respect to a Transaction Agreement, the
Partnership Group or the Delek Entities, as the case may be, in their respective
capacity as the party entitled to indemnification in accordance with Article
III.
“Indemnifying Party” means either the Partnership Group or Delek US, as the case
may be, in its capacity as the party from whom indemnification may be sought in
accordance with Article III.
“License” is defined in Section 8.1.
“Limited Partner” is defined in the Partnership Agreement.
“Lion Credit Agreement” is defined in Section 9.13(a).
“Lion Refinancing Credit Agreement” is defined in Section 9.13(a).
“Losses” means any losses, damages, liabilities, claims, demands, causes of
action, judgments, settlements, fines, penalties, costs and expenses (including,
without limitation, court costs and reasonable attorney’s and expert’s fees) of
any and every kind or character, known or unknown, fixed or contingent.
“Marks” is defined in Section 8.1.
“Name” is defined in Section 8.1.
“Offer” is defined in Section 2.3(a).
“Offer Evaluation Period” is defined in Section 2.3(a).
“Offer Price” is defined in Section 7.2(a).
“Partnership Agreement” means the First Amended and Restated Agreement of
Limited Partnership of Delek Logistics Partners, LP, dated as of November 7,
2012, to which reference is hereby made for all purposes of this Agreement.
“Partnership Change of Control” means Delek US ceases to control the general
partner of the Partnership.
“Partnership Credit Agreement” is defined in Section 9.13(c).
“Partnership Group” means the Partnership and any of its Subsidiaries, treated
as a single consolidated entity.
“Partnership Group Member” means any member of the Partnership Group.
“Partnership Interest” is defined in the Partnership Agreement.

4

--------------------------------------------------------------------------------



“Partnership Parties” means the Partnership, Paline, SALA, Magnolia, El Dorado,
Crude Logistics, Marketing-Big Sandy and OpCo.
“Partnership Refinancing Credit Agreement” is defined in Section 9.13(c).
“Party” and “Parties” are defined in the introduction to this Agreement.
“Permitted Exceptions” is defined in Section 2.2.
“Person” means an individual or a corporation, limited liability company,
partnership, joint venture, trust, unincorporated organization association,
government agency or political subdivision thereof or other entity.
“Pipeline Capacity Usage Agreement” means the Amended and Restated Pipeline
Capacity Usage Agreement dated as of October 31, 2012 between Paline and a major
integrated oil company and any extensions or renewals thereof.
“Proposed Shipper” is defined in Section 7.3(a).
“Proposed Transaction” is defined in Section 6.2(a).
“Proposed Transferee” is defined in Section 7.2(a).
“Prudent Industry Practice” means such practices, methods, acts, techniques, and
standards as are in effect at the time in question that are consistent with the
higher of (a) the standards generally followed by the United States pipeline and
terminalling industries and (b) the standards applied or followed by Delek US or
its Affiliates in the performance of similar tasks or projects, or by the
Partnership Group or its Affiliates in the performance of similar tasks or
projects.
“Refining Credit Agreement” is defined in Section 9.13(b).
“Refining Refinancing Credit Agreement” is defined in Section 9.13(b).
“Restricted Activities” is defined in Section 2.1.
“Retained Assets” means, with respect to a particular Transaction Agreement, all
gathering pipelines, transportation pipelines, storage tanks, trucks, truck
racks, terminal facilities, offices and related equipment, real estate and other
related assets or portions thereof owned by any of the Delek Entities that were
not directly or indirectly conveyed, contributed or otherwise transferred to the
Partnership Group pursuant to that Transaction Agreement or the other documents
referred to in that Transaction Agreement; provided, however, that once any such
assets have been directly or indirectly conveyed, contributed or otherwise
transferred to the Partnership Group pursuant to any subsequent Transaction
Agreement or the other documents referred to in any subsequent Transaction
Agreement, such assets shall not be included in the definition of “Retained
Assets” for purposes of the first-referenced Transaction Agreement in this
definition with respect to the period on or after the applicable Closing Date
under that subsequent Transaction Agreement.

5

--------------------------------------------------------------------------------



“ROFO Asset Owner” means, with respect to a ROFO Asset, the applicable Delek
Entity set forth opposite such ROFO Asset on Schedule V to this Agreement.
“ROFO Assets” means the assets listed on Schedule V to this Agreement.
“ROFO Governmental Approval Deadline” is defined in Section 6.2(c).
“ROFO Notice” is defined in Section 6.2(a).
“ROFO Period” is defined in Section 6.1(a).
“ROFO Response” is defined in Section 6.2(a).
“ROFR Assets” means any assets of the Partnership Group that serve any refinery
owned, acquired or constructed by a Delek Entity, including without limitation
the assets listed on Schedule VI to this Agreement.
“ROFR Capacity” is defined in Section 7.1(a).
“ROFR Capacity Notice” is defined in Section 7.3(a).
“ROFR Capacity Proposal” is defined in Section 7.3(a).
“ROFR Capacity Response” is defined in Section 7.3(a).
“ROFR Governmental Approval Deadline” is defined in Section 7.2(c).
“ROFR Proposal Assets” is defined in Section 7.3(a).
“ROFR Response” is defined in Section 7.2(a).
“Sale Assets” is defined in Section 7.2(a).
“Schedules” means Schedules I through IX attached to this Agreement, as may be
amended and restated pursuant to Section 9.12.
“Second Indemnification Deadline” means the applicable date for each Transaction
Agreement as set forth on Schedule IX to this Agreement.
“Second ROFR Acceptance Deadline” is defined in Section 7.2(a).
“Second ROFR Capacity Acceptance Deadline” is defined in Section 7.3(a).
“Subject Assets” is defined in Section 2.2(c).
“Subsidiary” means, with respect to any Person, (a) a corporation of which more
than 50% of the voting power of shares entitled (without regard to the
occurrence of any contingency) to vote in the election of the Board of Directors
of such corporation is owned, directly or indirectly, at the

6

--------------------------------------------------------------------------------



date of determination, by such Person, by one or more Subsidiaries of such
Person or a combination thereof, (b) a partnership (whether general or limited)
in which such Person or a Subsidiary of such Person is, at the date of
determination, a general or limited partner of such partnership, but only if
more than 50% of the partnership interests of such partnership (considering all
of the partnership interests of the partnership as a single class) is owned,
directly or indirectly, at the date of determination, by such Person, by one or
more Subsidiaries of such Person, or a combination thereof, or (c) any other
Person (other than a corporation or a partnership) in which such Person, one or
more Subsidiaries of such Person, or a combination thereof, directly or
indirectly, at the date of determination, has (i) at least a majority ownership
interest or (ii) the power to elect or direct the election of a majority of the
directors, managers or other governing body of such Person.
“Transaction Agreement” means the applicable contribution or purchase agreement
identified on Schedule IX to this Agreement, together with the additional
conveyance documents and instruments contemplated or referenced thereunder.
“Transfer” means to, directly or indirectly, sell, assign, lease, convey,
transfer or otherwise dispose of, whether in one or a series of transactions.
ARTICLE II    
BUSINESS OPPORTUNITIES
2.1    Restricted Activities. Except as permitted by Section 2.2, the General
Partner and Delek US shall be prohibited from, and Delek US shall cause each of
the Delek Entities to refrain from, owning, operating, engaging in, acquiring,
or investing in any business that owns or operates crude oil or refined products
pipelines, terminals or storage facilities in the United States (“Restricted
Activities”).
2.2    Permitted Exceptions. Notwithstanding any provision of Section 2.1 to the
contrary, the Delek Entities may engage in the following activities under the
following circumstances (collectively, the “Permitted Exceptions”):
(a)    the ownership and/or operation of any of the Retained Assets (including
replacements or expansions of the Retained Assets);
(b)    the acquisition, ownership or operation of any logistics asset,
including, without limitation, any crude oil or refined products pipeline,
terminal or storage facility, that is (i) acquired or constructed by a Delek
Entity and (ii) within, substantially dedicated to, or an integral part of, any
refinery owned, acquired or constructed by a Delek Entity;
(c)    the acquisition, ownership or operation of any asset or group of related
assets used in the activities described in Section 2.1 that are acquired or
constructed by a Delek Entity after November 7, 2012 (excluding assets acquired
or constructed pursuant to Section 2.2(b) other than those assets described on
Schedule VII) (the “Subject Assets”) if:
(i)    the fair market value (as determined in good faith by the Board of
Directors of the Delek Entity that will own the Subject Assets) of the Subject
Assets is less
than $5.0 million at the time of such acquisition by the Delek Entity or
completion of construction, as the case may be;
(ii)    in the case of an acquisition or the construction of the Subject Assets
with a fair market value (as determined in good faith by the Board of Directors
of the Delek Entity that will own the Subject Assets) equal to or greater than
$5.0 million at the time of such acquisition by a Delek Entity or the completion
of construction, as applicable, the Partnership has been offered the opportunity
to purchase the Subject Assets in accordance with Section 2.3 and the
Partnership has elected not to purchase the Subject Assets; or
(iii)    notwithstanding Section 2.2(c)(i) and Section 2.2(c)(ii), the Subject
Assets described on Schedule VII;
(d)    the purchase and ownership of a non-controlling interest in any publicly
traded entity engaged in any Restricted Activities; and
(e)    the ownership of equity interests in the General Partner and the
Partnership Group.
2.3    Procedures.
(a)    If a Delek Entity acquires or constructs Subject Assets as described in
Section 2.2(c)(ii), then not later than six months after the consummation of the
acquisition or the completion of construction by such Delek Entity of the
Subject Assets, as the case may be, the Delek Entity shall notify the General
Partner in writing of such acquisition or construction and offer the Partnership
Group the opportunity to purchase such Subject Assets in accordance with this
Section 2.3 (the “Offer”). The Offer shall set forth the terms relating to the
purchase of the Subject Assets and, if any Delek Entity desires to utilize the
Subject Assets, the Offer will also include the terms on which the Partnership
Group will provide services to the Delek Entity to enable the Delek Entity to
utilize the Subject Assets. As soon as practicable, but in any event within 90
days after receipt by the General Partner of the Offer (the “Offer Evaluation
Period”), the General Partner shall notify the Delek Entity in writing that
either (i) the General Partner has elected not to cause a Partnership Group
Member to purchase the Subject Assets, in which event (A) the Delek Entity shall
be forever free to continue to own or operate such Subject Assets, (B) Schedule
V shall automatically be amended to include such Subject Assets as ROFO Assets
subject to Article VI and (C) if the Delek Entity that owns such Subject Assets
is not a Party hereto, such Delek Entity shall execute a joinder agreement in
the form attached hereto as Exhibit A, or (ii) the General Partner has elected
to cause

7

--------------------------------------------------------------------------------



a Partnership Group Member to purchase the Subject Assets, in which event the
procedures outlined in the remainder of this Section 2.3 shall apply.
(b)    If, within the Offer Evaluation Period, the Delek Entity and the General
Partner are able to agree on the fair market value of the Subject Assets that
are subject to the Offer and the other terms of the Offer including, without
limitation, the terms, if any, on which the Partnership Group will provide
services to the Delek Entity to enable the Delek Entity to utilize the Subject
Assets, a Partnership Group Member shall purchase the Subject Assets for the
agreed upon fair market value as soon as commercially practicable after such
agreement has been reached and, if applicable, enter into an agreement with the
Delek Entity to provide services in a manner consistent with the Offer.
(c)    If, within the Offer Evaluation Period, the Delek Entity and the General
Partner are unable to agree on the fair market value of the Subject Assets that
are subject to the Offer or the other terms of the Offer including, if
applicable, the terms on which the Partnership Group will provide services to
the Delek Entity to enable the Delek Entity to utilize the Subject Assets, the
Delek Entity and the General Partner will engage a mutually agreed upon,
nationally recognized investment banking firm to determine the fair market value
of the Subject Assets and any other terms on which the Partnership Group and the
Delek Entity are unable to agree. The investment banking firm will determine the
fair market value of the Subject Assets and any other terms on which the
Partnership Group and the Delek Entity are unable to agree within 30 days of its
engagement and furnish the Delek Entity and the General Partner its
determination. The fees of the investment banking firm will be split equally
between the Delek Entity and the Partnership Group. Once the investment banking
firm has submitted its determination of the fair market value of the Subject
Assets and any other terms on which the Partnership Group and the Delek Entity
are unable to agree, the General Partner will have the right, but not the
obligation to cause the Partnership Group to purchase the Subject Assets
pursuant to the Offer, as modified by the determination of the investment
banking firm. If the General Partner elects to cause the Partnership Group to
purchase the Subject Assets, then the Partnership Group shall purchase the
Subject Assets under the terms of the Offer, as modified by the determination of
the investment banking firm as soon as commercially practicable after such
determination and, if applicable, enter into an agreement with the Delek Entity
to provide services in a manner consistent with the Offer, as modified by the
determination of the investment banking firm.
(d)    Nothing herein shall impede or otherwise restrict the foreclosure, sale,
disposition or other exercise of rights or remedies by or on behalf of any
secured lender of any Subject Asset subject to a security interest in favor of
such lender or any agent for or on behalf of such lender under any credit
arrangement now or hereafter in effect (it being understood and agreed that no
secured lender to a Delek Entity shall have any obligation to make an Offer or
to sell or cause to be sold any Subject Asset to any Partnership Group Member).
2.4    Scope of Prohibition. Except as provided in this Article II and the
Partnership Agreement, each Delek Entity shall be free to engage in any business
activity, including those that may be in direct competition with any Partnership
Group Member.
2.5    Enforcement. The Delek Entities agree and acknowledge that the
Partnership Group does not have an adequate remedy at law for the breach by the
Delek Entities of the covenants and agreements set forth in this Article II, and
that any breach by the Delek Entities of the covenants and agreements set forth
in this Article II would result in irreparable injury to the Partnership Group.
The Delek Entities further agree and acknowledge that any Partnership Group
Member may, in addition to the other remedies which may be available to the
Partnership Group, file a suit in equity to enjoin the Delek Entities from such
breach, and consent to the issuance of injunctive relief under this Agreement.

8

--------------------------------------------------------------------------------



ARTICLE III    
INDEMNIFICATION
3.1    Environmental Indemnification.
(a)    Subject to Section 3.2 and Section 3.5 and with respect to Assets
Transferred pursuant to a Transaction Agreement, the Delek Entities, jointly and
severally, shall indemnify, defend and hold harmless the Partnership Group from
and against any Losses suffered or incurred by the Partnership Group, directly
or indirectly, or as a result of any claim by a third party, by reason of or
arising out of:
(i)    any violation or correction of violation of Environmental Laws;
(ii)    any environmentally related event, condition or matter associated with
or arising from the ownership or operation of the Assets (including, without
limitation, the presence of Hazardous Substances on, under, about or migrating
to or from such Assets or the disposal or release of Hazardous Substances
generated by operation of such Assets at non-Asset locations) including, without
limitation, (A) the cost and expense of any investigation, assessment,
evaluation, monitoring, containment, cleanup, repair, restoration, remediation,
or other corrective action required or necessary under Environmental Laws, (B)
the cost or expense of the preparation and implementation of any closure,
remedial, corrective action, or other plans required or necessary under
Environmental Laws, and (C) the cost and expense of any environmental or toxic
tort pre-trial, trial, or appellate legal or litigation support work;
(iii)    any environmentally related event, condition or matter or legal action
pending as of the applicable Closing Date against the Delek Entities, a true and
correct summary of which, with respect to Assets Transferred pursuant to a
particular Transaction Agreement, is set forth on Schedule I attached hereto;
(iv)    any event, condition or environmental matter associated with or arising
from the Retained Assets, whether occurring before or after the Closing Date;
(v)    any obligation imposed by or violation of the consent decree entered in
United States v. Tyler Holding Company, Inc. and Delek Refining, Ltd., case no.
6:09-cv-319 (Eastern District of Texas), as it exists on July 26, 2013 and may
be amended; and
(vi)    any obligation imposed by or violation of the consent decree entered in
United States and State of Arkansas v. Lion Oil Company, Civ. No. 03-1028
(Western District of Arkansas), as it exists on the date hereof and may be
amended.
provided, however, that with respect to any violation under Section 3.1(a)(i) or
any environmentally related event, condition or matter included under Section
3.1(a)(ii) that is associated with the ownership or operation of the Assets
Transferred pursuant to a Transaction Agreement, the Delek Entities will be
obligated to indemnify the Partnership Group only to the extent that such
environmentally related violation, event, condition or matter giving rise to the
claim (x) occurred

9

--------------------------------------------------------------------------------



in whole or in part before the applicable Closing Date for such Transaction
Agreement (or, with respect to an API 653 Tank, before the applicable API 653
Inspection Date) under then-applicable Environmental Laws and (y)(i) such
environmentally related violation, event, condition or matter is set forth on
Schedule II attached hereto or (ii) Delek US is notified in writing of such
environmentally related violation, event, condition or matter prior to the
applicable First Indemnification Deadline (or, with respect to an API 653 Tank,
the applicable First API 653 Indemnification Deadline) (clauses (i) through (iv)
of this Section 3.1(a) collectively, with respect to such Transaction Agreement,
being “Covered Environmental Losses”).
(b)    The Partnership Group shall indemnify, defend and hold harmless the Delek
Entities from and against any Losses suffered or incurred by the Delek Entities,
directly or indirectly, or as a result of any claim by a third party, by reason
of or arising out of:
(i)    any violation or correction of violation of Environmental Laws associated
with or arising from the ownership or operation of the Assets; and
(ii)    any environmentally related event, condition or matter associated with
or arising from the ownership or operation of the Assets (including, but not
limited to, the presence of Hazardous Substances on, under, about or migrating
to or from the Assets or the disposal or release of Hazardous Substances
generated by operation of the Assets at non-Asset locations) including, without
limitation, (A) the cost and expense of any investigation, assessment,
evaluation, monitoring, containment, cleanup, repair, restoration, remediation,
or other corrective action required or necessary under Environmental Laws, (B)
the cost or expense of the preparation and implementation of any closure,
remedial, corrective action, or other plans required or necessary under
Environmental Laws, and (C) the cost and expense for any environmental or toxic
tort pre-trial, trial, or appellate legal or litigation support work;
and regardless of whether such violation under Section 3.1(b)(i) or such
environmentally related event, condition or matter included under Section
3.1(b)(ii) occurred before or after the applicable Closing Date (or, with
respect to an API 653 Tank, before or after the applicable API 653 Inspection
Date), in each case, to the extent that any of the foregoing are not Covered
Environmental Losses for which the Partnership Group is entitled to
indemnification from the Delek Entities under this Article III without giving
effect to the applicable Annual Environmental Deductible.
3.2    Right of Way Indemnification. Subject to Section 3.5, with respect to
Assets Transferred pursuant to a Transaction Agreement, the Delek Entities,
jointly and severally, shall indemnify, defend and hold harmless the Partnership
Group from and against any Losses suffered or incurred by the Partnership Group
by reason of or arising out of (a) the failure of the applicable Partnership
Group Member to be the owner of such valid and indefeasible easement rights or
fee ownership or leasehold interests in and to the lands on which any crude oil
or refined products pipeline or related pump station, storage tank, terminal or
truck rack or any related facility or equipment conveyed or contributed to the
applicable Partnership Group Member on the applicable Closing Date is located as
of such Closing Date, and such failure renders the Partnership Group liable to a
third party or unable to use or operate the Assets in substantially the same
manner that the Assets were used and operated by the applicable Delek Entity
immediately prior to such Closing

10

--------------------------------------------------------------------------------



Date; (b) the failure of the applicable Partnership Group Member to have the
consents, licenses and permits necessary to allow any such pipeline referred to
in clause (a) of this Section 3.2 to cross the roads, waterways, railroads and
other areas upon which any such pipeline is located as of the applicable Closing
Date, and such failure renders the Partnership Group liable to a third party or
unable to use or operate the Assets in substantially the same manner that the
Assets were used and operated by the applicable Delek Entity immediately prior
to such Closing Date; and (c) the cost of curing any condition set forth in
clause (a) or (b) of this Section 3.2 that does not allow any Asset to be
operated in accordance with Prudent Industry Practice, in each case to the
extent that Delek US is notified in writing of any of the foregoing prior to the
applicable First Indemnification Deadline.
3.3    Additional Indemnification.
(a)    In addition to and not in limitation of the indemnification provided
under Sections 3.1(a) and 3.2 and with respect to a Transaction Agreement, the
Delek Entities, jointly and severally, shall indemnify, defend, and hold
harmless the Partnership Group from and against any Losses suffered or incurred
by the Partnership Group by reason of or arising out of (A) events and
conditions associated with the ownership or operation of the Assets and
occurring before the applicable Closing Date (other than Covered Environmental
Losses, which are provided for under Sections 3.1, and those Losses provided for
under Section 3.2) to the extent that Delek US is notified in writing of any of
the foregoing prior to the applicable Second Indemnification Deadline, (B) any
legal actions pending as of the applicable Closing Date and as set forth on
Schedule III to this Agreement, (C) events and conditions associated with the
Retained Assets whether occurring before or after the applicable Closing Date,
(D) the failure to obtain any necessary consent from the Arkansas Public Service
Commission, the Louisiana Public Service Commission, the Texas Railroad
Commission or the Federal Energy Regulatory Commission for the conveyance to the
Partnership Group of any pipelines located in Arkansas, Louisiana and Texas, if
applicable, and (E) all federal, state and local income tax liabilities
attributable to the ownership or operation of the Assets prior to the applicable
Closing Date, including under Treasury Regulation Section 1.1502-6 (or any
similar provision of state or local law), and any such income tax liabilities of
the Delek Entities that may result from the consummation of the formation
transactions for the Partnership Group and the General Partner occurring on or
prior to the applicable Closing Date.
(b)    In addition to and not in limitation of the indemnification provided
under Section 3.1(b) or the Partnership Agreement, the Partnership Group shall
indemnify, defend, and hold harmless the Delek Entities from and against any
Losses suffered or incurred by the Delek Entities by reason of or arising out of
events and conditions associated with the ownership or operation of the Assets
and occurring after the applicable Closing Date (other than Covered
Environmental Losses which are provided for under Section 3.1(a)), unless such
indemnification would not be permitted under the Partnership Agreement by reason
of one of the provisos contained in Section 7.7(a) of the Partnership Agreement.
3.4    Indemnification Procedures.
(a)    The Indemnified Party agrees that as promptly as practicable after it
becomes aware of facts giving rise to a claim for indemnification under this
Article III, it will provide notice

11

--------------------------------------------------------------------------------



thereof in writing to the Indemnifying Party, specifying the nature of and
specific basis for such claim.
(b)    The Indemnifying Party shall have the right to control all aspects of the
defense of (and any counterclaims with respect to) any claims brought against
the Indemnified Party that are covered by the indemnification under this Article
III, including, without limitation, the selection of counsel, determination of
whether to appeal any decision of any court and the settling of any such claim
or any matter or any issues relating thereto; provided, however, that no such
settlement shall be entered into without the consent of the Indemnified Party
(i) unless it includes a full release of the Indemnified Party from such claim
and (ii) if such settlement would include any admission of fault by or
imposition of injunctive or other equitable relief against the Indemnified
Party.
(c)    The Indemnified Party agrees to cooperate in good faith and in a
commercially reasonable manner with the Indemnifying Party, with respect to all
aspects of the defense of any claims covered by the indemnification under this
Article III, including, without limitation, the prompt furnishing to the
Indemnifying Party of any correspondence or other notice relating thereto that
the Indemnified Party may receive, permitting the name of the Indemnified Party
to be utilized in connection with such defense, the making available to the
Indemnifying Party of any files, records or other information of the Indemnified
Party that the Indemnifying Party considers relevant to such defense, the making
available to the Indemnifying Party of any employees of the Indemnified Party
and the granting to the Indemnifying Party of reasonable access rights to the
properties and facilities of the Indemnified Party; provided, however, that in
connection therewith the Indemnifying Party agrees to use reasonable efforts to
minimize the impact thereof on the operations of the Indemnified Party and
further agrees to maintain the confidentiality of all files, records, and other
information furnished by the Indemnified Party pursuant to this Section 3.4. In
no event shall the obligation of the Indemnified Party to cooperate with the
Indemnifying Party as set forth in the immediately preceding sentence be
construed as imposing upon the Indemnified Party an obligation to hire and pay
for counsel in connection with the defense of any claims covered by the
indemnification set forth in this Article III; provided, however, that the
Indemnified Party may, at its own option, cost and expense, hire and pay for
counsel in connection with any such defense. The Indemnifying Party agrees to
keep any such counsel hired by the Indemnified Party informed as to the status
of any such defense, but the Indemnifying Party shall have the right to retain
sole control over such defense.
(d)    In determining the amount of any Losses for which the Indemnified Party
is entitled to indemnification under this Agreement, the gross amount of the
indemnification will be reduced by (i) any insurance proceeds realized by the
Indemnified Party, and such correlative insurance benefit shall be net of any
incremental insurance premium that becomes due and payable by the Indemnified
Party as a result of such claim and (ii) all amounts recovered by the
Indemnified Party under contractual indemnities from third Persons. The
Indemnified Party shall use commercially reasonable efforts to pursue the
collection of all insurance proceeds to which it may be entitled with respect to
or on account of such Losses and shall notify the Indemnifying Party of all
potential claims against third Persons pursuant to contractual indemnities.

12

--------------------------------------------------------------------------------



3.5    Limitations Regarding Indemnification.
(a)    The Delek Entities shall not, in any calendar year, be obligated to
indemnify, defend and hold harmless the Partnership Group for a Covered
Environmental Loss under Section 3.1(a)(ii) related to any Transaction Agreement
until such time as the aggregate amount of all Covered Environmental Losses
related to such Transaction Agreement in such calendar year exceeds the
applicable annual environmental deductible set forth on Schedule IX (the “Annual
Environmental Deductible”), at which time the Delek Entities shall be obligated
to indemnify the Partnership Group for the amount of Covered Environmental
Losses under Section 3.1(a)(ii) related to such Transaction Agreement that are
in excess of the applicable Annual Environmental Deductible that are incurred by
the Partnership Group in such calendar year. The Delek Entities shall not, in
any calendar year, be obligated to indemnify, defend and hold harmless the
Partnership Group for any individual Loss under Section 3.2 related to any
Transaction Agreement until such time as the aggregate amount of all Losses
under Section 3.2 related to such Transaction Agreement that are in such
calendar year exceeds the applicable annual ROW deductible set forth on Schedule
IX (the “Annual ROW Deductible”), at which time the Delek Entities shall be
obligated to indemnify the Partnership Group for all Losses under Section 3.2
related to such Transaction Agreement in excess of the applicable Annual ROW
Deductible that are incurred by the Partnership Group in such calendar year.
(b)    For the avoidance of doubt, there is no monetary cap on the amount of
indemnity coverage provided by any Indemnifying Party under this Article III.
(c)    NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, IN NO EVENT SHALL ANY
PARTY’S INDEMNIFICATION OBLIGATION HEREUNDER COVER OR INCLUDE CONSEQUENTIAL,
INDIRECT, INCIDENTAL, PUNITIVE, EXEMPLARY, SPECIAL OR SIMILAR DAMAGES OR LOST
PROFITS SUFFERED BY ANY OTHER PARTY ENTITLED TO INDEMNIFICATION UNDER THIS
AGREEMENT.
(d)    THE FOREGOING INDEMNITIES ARE INTENDED TO BE ENFORCEABLE AGAINST THE
PARTIES IN ACCORDANCE WITH THE EXPRESS TERMS AND SCOPE THEREOF NOTWITHSTANDING
ANY EXPRESS NEGLIGENCE RULE OR ANY SIMILAR DIRECTIVE THAT WOULD PROHIBIT OR
OTHERWISE LIMIT INDEMNITIES BECAUSE OF THE SOLE, CONCURRENT, ACTIVE OR PASSIVE
NEGLIGENCE, STRICT LIABILITY OR FAULT OF ANY OF THE INDEMNIFIED PARTIES.
ARTICLE IV    
CORPORATE SERVICES
4.1    General.
(a)    Delek US agrees to provide, and agrees to cause its Affiliates to
provide, on behalf of the General Partner, for the Partnership Group’s benefit
of all the centralized corporate services that Delek US and its Affiliates have
traditionally provided in connection with the Assets including, without
limitation, the general and administrative services listed on Schedule IV to
this Agreement. As consideration for such services, the Partnership will pay
Delek US an administrative

13

--------------------------------------------------------------------------------



fee (the “Administrative Fee”) of $3.3 million per year, payable in equal
monthly installments on or before the tenth business day of each month,
commencing in March 2014. Delek US may increase or decrease the Administrative
Fee on February 1 of each subsequent year, commencing on February 1, 2015, by a
percentage equal to the change in the Consumer Price Index — All Urban
Consumers, U.S. City Average, Not Seasonally Adjusted over the previous 12
calendar months or to reflect any increase in the cost of providing centralized
corporate services to the Partnership Group due to changes in any law, rule or
regulation applicable to Delek US or the Partnership Group, including any
interpretation of such laws, rules or regulations. The General Partner may agree
on behalf of the Partnership to increases in the Administrative Fee in
connection with expansions of the operations of the Partnership Group through
the acquisition or construction of new assets or businesses.
(b)    At the end of each calendar year, the Partnership will have the right to
submit to Delek US a proposal to reduce the amount of the Administrative Fee for
that year if the Partnership believes, in good faith, that the centralized
corporate services performed by Delek US and its Affiliates for the benefit of
the Partnership Group for the year in question do not justify payment of the
full Administrative Fee for that year. If the Partnership submits such a
proposal to Delek US, Delek US agrees that it will negotiate in good faith with
the Partnership to determine if the Administrative Fee for that year should be
reduced and, if so, the amount of such reduction. If the Parties agree that the
Administrative Fee for that year should be reduced, then Delek US shall promptly
pay to the Partnership the amount of any reduction for that year.
(c)    The Partnership Group shall reimburse Delek US for all other direct or
allocated costs and expenses incurred by Delek US and its Affiliates on behalf
of the Partnership Group including, but not limited to:
(i)    salaries of employees of the General Partner, Delek US or its Affiliates
who devote 50% or more of their business time to the business and affairs of the
Partnership Group, to the extent, but only to the extent, such employees perform
services for the Partnership Group, provided that for employees that do not
devote all of their business time to the Partnership Group, such expenses shall
be based on the annual weighted average of time spent and number of employees
devoting services to the Partnership Group;
(ii)    the cost of employee benefits relating to employees of the General
Partner, Delek US or its Affiliates who devote 50% or more of their business
time to the business and affairs of the Partnership Group, including 401(k),
pension, bonuses and health insurance benefits (but excluding Delek US
stock-based compensation expense), to the extent, but only to the extent, such
employees perform services for the Partnership Group, provided that for
employees that do not devote all of their business time to the Partnership
Group, such expenses shall be based on the annual weighted average of time spent
and number of employees devoting their services to the Partnership Group;
(iii)    any expenses incurred or payments made by Delek US or its Affiliates
for insurance coverage with respect to the Assets or the business of the
Partnership Group;
(iv)    all expenses and expenditures incurred by Delek US or its Affiliates, if
any, as a result of the Partnership becoming and continuing as a publicly traded
entity,

14

--------------------------------------------------------------------------------



including, but not limited to, costs associated with annual and quarterly
reports, independent auditor fees, partnership governance and compliance,
registrar and transfer agent fees, tax return and Schedule K-1 preparation and
distribution, legal fees and independent director compensation; and
(v)    all sales, use, excise, value added or similar taxes, if any, that may be
applicable from time to time with respect to the services provided by Delek US
and its Affiliates to the Partnership Group pursuant to Section 4.1(a).
Such reimbursements shall be made on or before the tenth business day of the
month following the month such costs and expenses are incurred, other than
reimbursements solely related to bonuses for employees of the General Partner,
which shall be reimbursed on or prior to the last business day of the month that
such bonuses are paid. For the avoidance of doubt, the costs and expenses set
forth in Section 4.1(c) shall be paid by the Partnership Group in addition to,
and not as a part of or included in, the Administrative Fee.
ARTICLE V    
CAPITAL AND OTHER EXPENDITURES
5.1    Reimbursement of Operating, Maintenance Capital and Other Expenditures.
For five years following the applicable Closing Date, with respect to Assets
Transferred pursuant to a Transaction Agreement, the Delek Entities will
reimburse the Partnership Group on a dollar-for-dollar basis, without
duplication, for each of the following:
(a)    (i) any operating expenses in excess of $500,000 in any calendar year, in
the case of Assets Transferred pursuant to the Initial Transaction Agreement set
forth on Schedule IX, and (ii) any operating expenses and capital expenditures,
in the case of Assets Transferred pursuant to the applicable Transaction
Agreement set forth on Schedule IX, in each case, that are incurred by the
Partnership Group for inspections, maintenance and repairs to any storage tanks
included as part of the Assets and that are made solely in order to comply with
current minimum standards under (x) the U.S. Department of Transportation’s
Pipeline Integrity Management Rule 49 CFR 195.452 and (y) American Petroleum
Institute (API) Standard 653 for Aboveground Storage Tanks (“API 653”);
(b)    expenses (including any fines and penalties) in excess of $1,000,000 per
event (net of insurance recoveries, if any) incurred by the Partnership Group
for the clean up or repair of any condition caused by the failure of any Asset
prior to November 7, 2017; provided, however, that the Delek Entities shall not
be required to reimburse the Partnership Group for any expenses in excess of
$20,000,000 per event;
(c)    non-discretionary maintenance capital expenditures, other than those
required to comply with applicable Environmental Laws, in excess of $4,033,000
during the period from February 10, 2014 to December 31, 2014 with respect to
those specific Assets transferred pursuant to the El Dorado Terminal and Tankage
Transaction Agreement set forth on Schedule IX for which reimbursement has not
been made pursuant to Section 5.1(b);

15

--------------------------------------------------------------------------------



(d)    non-discretionary maintenance capital expenditures, other than those
required to comply with applicable Environmental Laws, in excess of (i)
$5,400,000 in calendar year 2014 (provided that no reimbursement shall be made
pursuant to this clause (i) with respect to those specific Assets transferred
pursuant to the El Dorado Terminal and Tankage Transaction Agreement set forth
on Schedule IX); (ii) $9,800,000 in any calendar year beginning with calendar
year 2015 and ending with calendar year 2017 and (iii) $4,400,000 in any
calendar year beginning with calendar year 2018, in each case, incurred by the
Partnership Group with respect to the Assets for which reimbursement has not
been made pursuant to Sections 5.1(b) or 5.1(c), provided, that the Delek
Entities shall not be required to reimburse the Partnership Group (x) under
clauses (ii) or (iii) of this Section 5.1(d) for any amounts incurred after
November 7, 2017 except with respect to those specific Assets transferred
pursuant to the El Dorado Terminal and Tankage Transaction Agreement set forth
on Schedule IX and (y) under clause (iii) of this Section 5.1(d) for any amounts
incurred after February 10, 2019 (including with respect to those specific
Assets transferred pursuant to the El Dorado Terminal and Tankage Transaction
Agreement set forth on Schedule IX); and
(e)    capital expenditures in connection with those certain capital projects
related to the Assets and as set forth on Schedule VIII to this Agreement.
ARTICLE VI    
RIGHT OF FIRST OFFER
6.1    Right of First Offer to Purchase Certain Assets retained by Delek
Entities.
(a)    Each ROFO Asset Owner hereby grants to the Partnership Group a right of
first offer until November 7, 2022 (the “ROFO Period”) on any ROFO Asset set
forth next to such ROFO Asset Owner’s name on Schedule V to the extent that such
ROFO Asset Owner proposes to Transfer any ROFO Asset (other than (i) to an
Affiliate who agrees in writing that such ROFO Asset remains subject to the
provisions of this Article VI and such Affiliate assumes the obligations under
this Article VI with respect to such ROFO Asset, (ii) in connection with a
Transfer by the Delek Entities of the refinery with respect to which such ROFO
Asset is within, substantially dedicated to or an integral part of or (iii) in
connection with the foreclosure on such ROFO Asset by any lender under any
credit arrangements of any Delek Entities in effect on the Closing Date) or
enter into any agreement to do any of the foregoing during the ROFO Period.
(b)    The Parties acknowledge that all potential Transfers of ROFO Assets
pursuant to this Article VI are subject to obtaining any and all required
written consents of governmental authorities and other third parties and to the
terms of all existing agreements in respect of the ROFO Assets; provided,
however, that Delek US represents and warrants that, to its knowledge after
reasonable investigation, there are no terms in such agreements that would
materially impair the rights granted to the Partnership Group pursuant to this
Article VI with respect to any ROFO Asset.
6.2    Procedures.
(a)    In the event a ROFO Asset Owner proposes to Transfer any applicable ROFO
Asset (other than (i) to an Affiliate as provided in Section 6.1(a), (ii) in
connection with a Transfer

16

--------------------------------------------------------------------------------



by the Delek Entities of the refinery with respect to which such ROFO Asset is
within, substantially dedicated to or an integral part of or (iii) in connection
with the foreclosure on such ROFO Asset by any lender under any credit
arrangements of any Delek Entities in effect on the Closing Date) during the
ROFO Period (a “Proposed Transaction”), such ROFO Asset Owner shall, prior to
entering into any such Proposed Transaction, first give notice in writing to the
Partnership Group (the “ROFO Notice”) of its intention to enter into such
Proposed Transaction. The ROFO Notice shall include any material terms,
conditions and details as would be necessary for a Partnership Group Member to
make a responsive offer to enter into the Proposed Transaction with the
applicable ROFO Asset Owner, which terms, conditions and details shall at a
minimum include any terms, condition or details that such ROFO Asset Owner would
propose to provide to non-Affiliates in connection with the Proposed
Transaction. The Partnership Group shall have 90 days following receipt of the
ROFO Notice to propose an offer to enter into the Proposed Transaction with such
ROFO Asset Owner (the “ROFO Response”). The ROFO Response shall set forth the
terms and conditions (including, without limitation, the purchase price the
applicable Partnership Group Member proposes to pay for the ROFO Asset and the
other terms of the purchase including, if requested by a Delek Entity, the terms
on which the Partnership Group Member will provide services to the Delek Entity
to enable the Delek Entity to utilize the applicable ROFO Asset) pursuant to
which the Partnership Group would be willing to enter into a binding agreement
for the Proposed Transaction. The decision to issue the ROFO Response and the
terms of the ROFO Response shall be subject to approval by the Conflicts
Committee. If no ROFO Response is delivered by the Partnership Group within such
90-day period, then the Partnership Group shall be deemed to have waived its
right of first offer with respect to such ROFO Asset.
(b)    Unless the ROFO Response is rejected pursuant to written notice delivered
by the applicable ROFO Asset Owner to the applicable Partnership Group Member
within 90 days of the delivery of the ROFO Response, such ROFO Response shall be
deemed to have been accepted by the applicable ROFO Asset Owner and such ROFO
Asset Owner shall enter into an agreement with the applicable Partnership Group
Member providing for the consummation of the Proposed Transaction upon the terms
set forth in the ROFO Response and, if applicable, the Partnership Group Member
will enter into an agreement with the Delek Entity setting forth the terms on
which the Partnership Group Member will provide services to the Delek Entity to
enable the Delek Entity to utilize the ROFO Asset. Unless otherwise agreed
between the applicable Delek Entity and Partnership Group Member, the terms of
the purchase and sale agreement will include the following:
(i)    the Partnership Group Member will agree to deliver the purchase price (in
cash, Partnership Interests, an interest-bearing promissory note, or any
combination thereof);
(ii)    the applicable ROFO Asset Owner will represent that it has title to the
ROFO Assets that is sufficient to operate the ROFO Assets in accordance with
their intended and historical use, subject to all recorded matters and all
physical conditions in existence on the closing date for the purchase of the
applicable ROFO Asset, plus any other such matters as the Partnership Group
Member may approve. If the Partnership Group Member desires to obtain any title
insurance with respect to the ROFO Asset, the full cost

17

--------------------------------------------------------------------------------



and expense of obtaining the same (including but not limited to the cost of
title examination, document duplication and policy premium) shall be borne by
the Partnership Group Member;
(iii)    the applicable ROFO Asset Owner will grant to the Partnership Group
Member the right, exercisable at the Partnership Group Member’s risk and expense
prior to the delivery of the ROFO Response, to make such surveys, tests and
inspections of the ROFO Asset as the Partnership Group Member may deem
desirable, so long as such surveys, tests or inspections do not damage the ROFO
Asset or interfere with the activities of the applicable ROFO Asset Owner;
(iv)    the Partnership Group Member will have the right to terminate its
obligation to purchase the ROFO Asset under this Article VI if the results of
any searches under Section 6.2(b)(ii) or (iii) above are, in the reasonable
opinion of the Partnership Group Member, unsatisfactory;
(v)    the closing date for the purchase of the ROFO Asset shall occur no later
than 180 days following receipt by the applicable ROFO Asset Owner of the ROFO
Response pursuant to Section 6.2(a);
(vi)    the applicable ROFO Asset Owner and Partnership Group Member shall use
commercially reasonable efforts to do or cause to be done all things that may be
reasonably necessary or advisable to effectuate the consummation of any
transactions contemplated by this Section 6.2(b), including causing its
respective Affiliates to execute, deliver and perform all documents, notices,
amendments, certificates, instruments and consents required in connection
therewith; and
(vii)    neither the applicable ROFO Asset Owner nor the Partnership Group
Member shall have any obligation to sell or buy the ROFO Assets if any of the
consents referred to in Section 6.1(b) has not been obtained.
(c)    The Partnership Group and the applicable ROFO Asset Owner shall cooperate
in good faith in obtaining all necessary governmental and other third party
approvals, waivers and consents required for the closing. Any such closing shall
be delayed, to the extent required, until the third business day following the
expiration of any required waiting periods under the HSR Act; provided, however,
that such delay shall not exceed 60 days following the 180 days referred to in
Section 6.2(b)(v) (the “ROFO Governmental Approval Deadline”) and, if
governmental approvals and waiting periods shall not have been obtained or
expired, as the case may be, by such ROFO Governmental Approval Deadline, then
such ROFO Asset Owner shall be free to enter into a Proposed Transaction with
any third party (i) on terms and conditions (excluding those relating to price)
that are not more favorable in the aggregate to such third party than those
proposed in respect of the Partnership Group in the ROFO Response and (ii) at a
price equal to no less than 100% of the price offered by the applicable
Partnership Group Member in the ROFO Response to such ROFO Asset Owner.
(d)    If the Partnership Group has not timely delivered a ROFO Response as
specified above with respect to a Proposed Transaction that is subject to a ROFO
Notice, the

18

--------------------------------------------------------------------------------



applicable ROFO Asset Owner shall be free to enter into a Proposed Transaction
with any third party on terms and conditions no more favorable to such third
party than those set forth in the ROFO Notice. If a ROFO Response with respect
to such Proposed Transaction is rejected by the applicable ROFO Asset Owner,
such ROFO Asset Owner shall be free to enter into a Proposed Transaction with
any third party (i) on terms and conditions (excluding those relating to price)
that are not more favorable in the aggregate to such third party than those
proposed in respect of the Partnership Group in the ROFO Response and (ii) at a
price equal to no less than 100% of the price offered by the applicable
Partnership Group Member in the ROFO Response to such ROFO Asset Owner.
(e)    If a Proposed Transaction with a third party is not consumated as
provided in Section 6.2 within one year of, as applicable, the Partnership
Group’s failure to timely deliver a ROFO Response with respect to such Proposed
Transaction that is subject to a ROFO Notice, the rejection by the applicable
ROFO Asset Owner of a ROFO Response with respect to such Proposed Transaction or
the ROFO Governmental Approval Deadline, then, in each case, the applicable ROFO
Asset Owner may not Transfer any ROFO Assets described in such ROFO Notice
without complying again with the provisions of this Article VI, if and to the
extent then applicable.
ARTICLE VII    
RIGHT OF FIRST REFUSAL
7.1    Delek US Right of First Refusal.
(a)    Each Partnership Party hereby grants to Delek US a right of first refusal
on: (i) any proposed Transfer (other than a grant of a security interest to a
bona fide third-party lender or a Transfer to another Partnership Group Member)
of any ROFR Asset set forth next to such Partnership Party’s name on Schedule VI
and (ii) the use of the available capacity of the Paline Pipeline’s 185-mile,
10-inch crude oil pipeline running between Longview, Texas to Nederland, Texas
or any portion thereof (the “ROFR Capacity”) following the termination of the
Pipeline Capacity Usage Agreement. The Parties acknowledge and agree that
nothing in this Article VII shall prevent or restrict the Transfer of the
capital stock, equity or ownership interests or other securities of the General
Partner or the Partnership.
(b)    The Parties acknowledge that all potential Transfers of ROFR Assets and
any use of the ROFR Capacity pursuant to this Article VII are subject to
obtaining any and all required written consents of governmental authorities and
other third parties and to the terms of all existing agreements in respect of
the ROFR Assets or the ROFR Capacity, as applicable; provided, however, that the
Partnership represents and warrants that, to its knowledge after reasonable
investigation, there are no terms in such agreements that would materially
impair the rights granted to Delek US pursuant to this Article VII with respect
to any ROFR Asset.
7.2    Procedures for Transfer of ROFR Asset.
(a)    In the event a Partnership Group Member proposes to Transfer any of the
ROFR Assets (other than to an Affiliate) pursuant to a bona fide third-party
offer (an “Acquisition Proposal”), then the Partnership shall, prior to entering
into any such Acquisition Proposal, first give notice in writing to Delek US (a
“Disposition Notice”) of its intention to enter into such

19

--------------------------------------------------------------------------------



Acquisition Proposal. The Disposition Notice shall include any material terms,
conditions and details as would be necessary for Delek US to determine whether
to exercise its right of first refusal with respect to the Acquisition Proposal,
which terms, conditions and details shall at a minimum include: the name and
address of the prospective acquiror (the “Proposed Transferee”), the ROFR Assets
subject to the Acquisition Proposal (the “Sale Assets”), the purchase price
offered by such Proposed Transferee (the “Offer Price”), reasonable detail
concerning any non-cash portion of the proposed consideration, if any, to allow
Delek US to reasonably determine the fair market value of such non-cash
consideration, the Partnership Group’s estimate of the fair market value of any
non-cash consideration and all other material terms and conditions of the
Acquisition Proposal that are then known to the Partnership Group. To the extent
the Proposed Transferee’s offer consists of consideration other than cash (or in
addition to cash), the Offer Price shall be deemed equal to the amount of any
such cash plus the fair market value of such non-cash consideration. In the
event Delek US and the Partnership Group are able to agree on the fair market
value of any non-cash consideration or if the consideration consists solely of
cash, Delek US will provide written notice of its decision regarding the
exercise of its right of first refusal to purchase the Sale Assets (the “ROFR
Response”) to the Partnership Group within 60 days of its receipt of the
Disposition Notice (the “First ROFR Acceptance Deadline”). In the event Delek US
and the Partnership Group are unable to agree on the fair market value of any
non-cash consideration prior to the First ROFR Acceptance Deadline, Delek US
shall indicate its desire to determine the fair market value of such non-cash
consideration pursuant to the procedures outlined in the remainder of this
Section 7.2(a) in a ROFR Response delivered prior to the First ROFR Acceptance
Deadline. If no ROFR Response is delivered by Delek US prior to the First ROFR
Acceptance Deadline, then Delek US shall be deemed to have waived its right of
first refusal with respect to such Sale Asset. In the event (i) Delek US’
determination of the fair market value of any non-cash consideration described
in the Disposition Notice is less than the fair market value of such
consideration as determined by the Partnership Group in the Disposition Notice
and (ii) Delek US and the Partnership Group are unable to mutually agree upon
the fair market value of such non-cash consideration within 60 days after Delek
US notifies the Partnership Group of its determination thereof, the Partnership
Group and Delek US will engage a mutually agreed upon, nationally recognized
investment banking firm to determine the fair market value of the non-cash
consideration. The investment banking firm will determine the fair market value
of the non-cash consideration within 30 days of its engagement and furnish Delek
US and the General Partner its determination. The fees of the investment banking
firm will be split equally between the Delek Entities and the Partnership Group.
Once the investment banking firm has submitted its determination of the fair
market value of the non-cash consideration, Delek US will provide a ROFR
Response to the Partnership Group within 30 days after the investment banking
firm has submitted its determination (the “Second ROFR Acceptance Deadline”). If
no ROFR Response is delivered by Delek US prior to the Second ROFR Acceptance
Deadline, then Delek US shall be deemed to have waived its right of first
refusal with respect to such Sale Asset.
(b)    If Delek US elects in a ROFR Response delivered prior to the applicable
ROFR Acceptance Deadline to exercise its right of first refusal with respect to
a Sale Asset, within 60 days of the delivery of the ROFR Response, such ROFR
Response shall be deemed to have been accepted by the applicable Partnership
Group Member and such Partnership Group Member shall enter into an agreement
with Delek US providing for the consummation of the Acquisition Proposal

20

--------------------------------------------------------------------------------



upon the terms set forth in the ROFR Response. Unless otherwise agreed between
Delek US and the Partnership, the terms of the purchase and sale agreement will
include the following:
(i)    Delek US will agree to deliver the Offer Price in cash (unless Delek US
and the Partnership Group agree that such consideration will be paid, in whole
or in part, in equity securities of Delek US, an interest-bearing promissory
note, or any combination thereof);
(ii)    the applicable Partnership Group Member will represent that it has title
to the Sale Asset that is sufficient to operate the Sale Assets in accordance
with their intended and historical use, subject to all recorded matters and all
physical conditions in existence on the closing date for the purchase of the
applicable Sale Asset, plus any other such matters as Delek US may approve. If
Delek US desires to obtain any title insurance with respect to the Sale Asset,
the full cost and expense of obtaining the same (including but not limited to
the cost of title examination, document duplication and policy premium) shall be
borne by Delek US;
(iii)    the applicable Partnership Group Member will grant to Delek US the
right, exercisable at Delek US’ risk and expense prior to the delivery of the
ROFR Response, to make such surveys, tests and inspections of the Sale Asset as
Delek US may deem desirable, so long as such surveys, tests or inspections do
not damage the Sale Asset or interfere with the activities of the applicable
Partnership Group Member;
(iv)    Delek US will have the right to terminate its obligation to purchase the
Sale Asset under this Article VII if the results of any searches under Section
7.2(b)(ii) or (iii) above are, in the reasonable opinion of Delek US,
unsatisfactory;
(v)    the closing date for the purchase of the Sale Asset shall occur no later
than 180 days following receipt by the Partnership Group of the ROFR Response
pursuant to Section 7.2(a);
(vi)    the Partnership Group Member and Delek US shall use commercially
reasonable efforts to do or cause to be done all things that may be reasonably
necessary or advisable to effectuate the consummation of any transactions
contemplated by this Section 7.2(b), including causing its respective Affiliates
to execute, deliver and perform all documents, notices, amendments,
certificates, instruments and consents required in connection therewith;
(vii)    the sale of any Sale Assets shall be made on an “as is,” “where is” and
“with all faults” basis, and the instruments conveying such Sale Assets shall
contain appropriate disclaimers; and
(viii)    neither the Partnership Group nor Delek US shall have any obligation
to sell or buy the Sale Assets if any of the consents referred to in Section
7.1(b) has not been obtained.

21

--------------------------------------------------------------------------------



(c)    Delek US and the Partnership Group shall cooperate in good faith in
obtaining all necessary governmental and other third party approvals, waivers
and consents required for the closing. Any such closing shall be delayed, to the
extent required, until the third business day following the expiration of any
required waiting periods under the HSR Act; provided, however, that such delay
shall not exceed 60 days following the 180 days referred to in Section 7.2(b)(v)
(the “ROFR Governmental Approval Deadline”) and, if governmental approvals and
waiting periods shall not have been obtained or expired, as the case may be, by
such ROFR Governmental Approval Deadline, then Delek US shall be deemed to have
waived its right of first refusal with respect to the Sale Assets described in
the Disposition Notice and thereafter the Partnership Group shall be free to
consummate the Transfer to the Proposed Transferree, subject to Section
7.2(d)(ii).
(d)    If the Transfer to the Proposed Transferee (i) in the case of a Transfer
other than a Transfer permitted under Section 7.2(c), is not consummated in
accordance with the terms of the Acquisition Proposal within the later of (A)
180 days after the applicable ROFR Acceptance Deadline and (B) three business
days after the satisfaction of all governmental approval or filing requirements,
if any, or (ii) in the case of a Transfer permitted under Section 7.2(c), is not
consummated within the later of (A) 60 days after the ROFR Governmental Approval
Deadline and (B) three business days after the satisfaction of all governmental
approval or filing requirements, if any, then in each case the Acquisition
Proposal shall be deemed to lapse, and the Partnership or member of the
Partnership Group may not Transfer any of the Sale Assets described in the
Disposition Notice without complying again with the provisions of this Article
VII if and to the extent then applicable.
7.3    Procedures for Use of ROFR Capacity.
(a)    In the event a Partnership Group Member proposes to enter into an
agreement for the use of any of the ROFR Capacity (other than by an Affiliate)
pursuant to a bona fide third-party offer (a “ROFR Capacity Proposal”), then the
Partnership shall, prior to entering into any such ROFR Capacity Proposal, first
give notice in writing to Delek US (a “ROFR Capacity Notice”) of its intention
to enter into such ROFR Capacity Proposal. The ROFR Capacity Notice shall
include any material terms, conditions and details as would be necessary for
Delek US to determine whether to exercise its right of first refusal with
respect to the ROFR Capacity Proposal, which terms, conditions and details shall
at a minimum include: the name and address of the prospective contracting party
(the “Proposed Shipper”), the portion of the ROFR Capacity subject to the ROFR
Capacity Proposal (the “ROFR Proposal Assets”), the consideration offered by
such Proposed Transferee (the “Shipping Price”), reasonable detail concerning
any non-cash portion of the proposed consideration, if any, to allow Delek US to
reasonably determine the fair market value of such non-cash consideration, the
Partnership Group’s estimate of the fair market value of any non-cash
consideration and all other material terms and conditions of the ROFR Capacity
Proposal that are then known to the Partnership Group. To the extent the
Proposed Transferee’s offer consists of consideration other than cash (or in
addition to cash), the Shipping Price shall be deemed equal to the amount of any
such cash plus the fair market value of such non-cash consideration. In the
event Delek US and the Partnership Group are able to agree on the fair market
value of any non-cash consideration or if the consideration consists solely of
cash, Delek US will provide written notice of its decision regarding the
exercise of its right of first refusal on the ROFR Proposal Assets upon

22

--------------------------------------------------------------------------------



the terms set forth in the ROFR Capacity Notice (the “ROFR Capacity Response”)
to the Partnership Group within 30 days of its receipt of the ROFR Capacity
Notice (the “First ROFR Capacity Acceptance Deadline”). In the event Delek US
and the Partnership Group are unable to agree on the fair market value of any
non-cash consideration prior to the First ROFR Acceptance Deadline, Delek US
shall indicate its desire to determine the fair market value of such non-cash
consideration pursuant to the procedures outlined in the remainder of this
Section 7.3(a) in a ROFR Capacity Response delivered prior to the First ROFR
Acceptance Deadline. If no ROFR Response is delivered by Delek US prior to the
First ROFR Capacity Acceptance Deadline, then Delek US shall be deemed to have
waived its right of first refusal with respect to such ROFR Proposal Asset. In
the event (i) Delek US’ determination of the fair market value of any non-cash
consideration described in the ROFR Capacity Notice is less than the fair market
value of such consideration as determined by the Partnership Group in the ROFR
Capacity Notice and (ii) Delek US and the Partnership Group are unable to
mutually agree upon the fair market value of such non-cash consideration within
30 days after Delek US notifies the Partnership Group of its determination
thereof, the Partnership Group and Delek US will engage a mutually agreed upon,
nationally recognized investment banking firm to determine the fair market value
of the non-cash consideration. The investment banking firm will determine the
fair market value of the non-cash consideration within 30 days of its engagement
and furnish Delek US and the General Partner its determination. The fees of the
investment banking firm will be split equally between the Delek Entities and the
Partnership Group. Once the investment banking firm has submitted its
determination of the fair market value of the non-cash consideration, Delek US
will provide a ROFR Capacity Response to the Partnership Group within 30 days
after the investment banking firm has submitted its determination (the “Second
ROFR Capacity Acceptance Deadline”). If no ROFR Capacity Response is delivered
by Delek US prior to the Second ROFR Capacity Acceptance Deadline, then Delek US
shall be deemed to have waived its right of first refusal with respect to such
ROFR Proposal Asset.
(b)    If Delek US elects in a ROFR Capacity Response delivered prior to the
applicable ROFR Capacity Acceptance Deadline to exercise its right of first
refusal with respect to a ROFR Proposal Asset, such ROFR Capacity Response shall
be deemed to have been accepted by the applicable Partnership Group Member and
such Partnership Group Member shall enter into an agreement with Delek US
providing for the consummation of the ROFR Capacity Proposal upon the terms set
forth in the ROFR Capacity Response no later than 30 days following receipt by
the Partnership of the ROFR Capacity Response pursuant to Section 7.3(a). Unless
otherwise agreed between Delek US and the Partnership, the terms of the
agreement will include the following:
(i)    Delek US will agree to deliver the Shipping Price in cash;
(ii)    the applicable Partnership Group Member will represent that it has title
to the ROFR Proposal Asset that is sufficient to operate the ROFR Proposal Asset
in accordance with its intended and historical use;
(iii)    the Partnership Group Member and Delek US shall use commercially
reasonable efforts to do or cause to be done all things that may be reasonably
necessary or advisable to effectuate the consummation of any transactions
contemplated by this Section 7.3(b), including causing its respective Affiliates
to execute, deliver and perform all d

23

--------------------------------------------------------------------------------



ocuments, notices, amendments, certificates, instruments and consents required
in connection therewith; and
(iv)    neither the Partnership Group nor Delek US shall have any obligation to
enter into any such agreement if any of the consents referred to in Section
7.1(b) has not been obtained.
(c)    If the agreement with the Proposed Shipper is not consummated in
accordance with the terms of the ROFR Capacity Proposal within the later of (A)
180 days after the applicable ROFR Capacity Acceptance Deadline and (B) three
business days after the satisfaction of all governmental approval or filing
requirements, if any, then the ROFR Capacity Proposal shall be deemed to lapse,
and the Partnership or member of the Partnership Group may not enter into an
agreement for the use of any of the ROFR Proposal Assets described in the ROFR
Capacity Notice without complying again with the provisions of this Article VII
if and to the extent then applicable.
ARTICLE VIII    
LICENSE OF NAME AND MARK
8.1    Grant of License. Upon the terms and conditions set forth in this Article
VIII, Delek US hereby grants and conveys to each of the entities currently or
hereafter comprising a part of the Partnership Group a nontransferable,
nonexclusive, royalty-free right and license (“License”) to use the name “Delek”
(the “Name”) and any other trademarks owned by Delek US which contain the Name
(collectively, the “Marks”).
8.2    Ownership and Quality.
(a)    The Partnership agrees that ownership of the Name and the Marks and the
goodwill relating thereto shall remain vested in Delek US both during the term
of this License and thereafter, and the Partnership further agrees, and agrees
to cause the other members of the Partnership Group, never to challenge, contest
or question the validity of Delek US’ ownership of the Name and Marks or any
registration thereto by Delek US. In connection with the use of the Name and the
Mark, the Partnership and any other member of the Partnership Group shall not in
any manner represent that they have any ownership in the Name and the Marks or
registration thereof except as set forth herein, and the Partnership, on behalf
of itself and the other members of the Partnership Group, acknowledges that the
use of the Name and the Marks shall not create any right, title or interest in
or to the Name and the Mark, and all use of the Name and the Marks by the
Partnership or any other member of the Partnership Group, shall inure to the
benefit of Delek US.
(b)    The Partnership agrees, and agrees to cause the other members of the
Partnership Group, to use the Name and Marks in accordance with such quality
standards established by Delek US and communicated to the Partnership from time
to time, it being understood that the products and services offered by the
members of the Partnership Group immediately before the Closing Date are of a
quality that is acceptable to Delek US and justifies the License.

24

--------------------------------------------------------------------------------



8.3    Termination. The License shall terminate upon a termination of this
Agreement pursuant to Section 9.4.
ARTICLE IX    
MISCELLANEOUS
9.1    Choice of Law; Submission to Jurisdiction. This Agreement shall be
subject to and governed by the laws of the State of Texas, excluding any
conflicts-of-law rule or principle that might refer the construction or
interpretation of this Agreement to the laws of another state. Each Party hereby
submits to the jurisdiction of the state and federal courts in the State of
Texas and to venue in Houston, Texas.
9.2    Notice. All notices, requests, demands, and other communications
hereunder will be in writing and will be deemed to have been duly given: (a) if
by transmission by facsimile or hand delivery, when delivered; (b) if mailed via
the official governmental mail system, five business days after mailing,
provided said notice is sent first class, postage pre-paid, via certified or
registered mail, with a return receipt requested; (c) if mailed by an
internationally-recognized overnight express mail service such as FedEx, UPS, or
DHL Worldwide, one Business Day after deposit therewith is prepaid; or (d) if by
e-mail, one business day after delivery with receipt is confirmed. All notices
will be addressed to the Parties at the respective addresses as follows:
If to the Delek Entities:
c/o Delek US Holdings, Inc.
7102 Commerce Way
Brentwood, TN 37027
Attn: General Counsel
Telecopy No: (615) 435-1271
with a copy, which shall not constitute notice, to:


c/o Delek US Holdings, Inc.
        7102 Commerce Way
        Brentwood, TN 37027
        Attn: President
        Telecopy No: (615) 435-1271
If to the Partnership Group:
Delek Logistics Partners, LP
c/o Delek Logistics GP, LLC
7102 Commerce Way
Brentwood, TN 37027
Attn: General Counsel
Telecopy No: (615) 435-1271

25

--------------------------------------------------------------------------------



with a copy, which shall not constitute notice, to:


Delek Logistics Partners, LP
    c/o Delek Logistics GP, LLC
    7102 Commerce Way
    Brentwood, TN 37027
    Attn: President
    Telecopy No: (615) 435-1271
or to such other address or to such other person as either Party will have last
designated by notice to the other Party.
9.3    Entire Agreement. This Agreement, together with the Schedules attached
hereto (which are incorporated herein by reference) constitute the entire
agreement of the Parties relating to the matters contained herein, superseding
all prior contracts or agreements, whether oral or written, relating to the
matters contained herein.
9.4    Termination of Agreement. This Agreement, other than the provisions set
forth in Article III hereof, may be terminated by Delek US or the Partnership
upon a Partnership Change of Control. For the avoidance of doubt, the Parties’
indemnification obligations under Article III shall survive the termination of
this Agreement in accordance with their respective terms.
9.5    Amendment or Modification. This Agreement may be amended or modified from
time to time only by the written agreement of all the Parties hereto. Each such
instrument shall be reduced to writing and shall be designated on its face an
“Amendment” or an “Addendum” to this Agreement.
9.6    Assignment. No Party shall have the right to assign its rights or
obligations under this Agreement without the consent of the other Parties
hereto; provided, however, that (i) the Partnership may make a collateral
assignment of this Agreement solely to secure financing for the Partnership
Group and (ii) Delek US may assign its rights under Article VII to any Affiliate
of Delek US.
9.7    Counterparts. This Agreement may be executed in any number of
counterparts with the same effect as if all signatory parties had signed the
same document. All counterparts shall be construed together and shall constitute
one and the same instrument. Delivery of an executed signature page of this
Agreement by facsimile transmission or in portable document format (.pdf) shall
be effective as delivery of a manually executed counterpart hereof.
9.8    Severability. If any provision of this Agreement shall be held invalid or
unenforceable by a court or regulatory body of competent jurisdiction, the
remainder of this Agreement shall remain in full force and effect.
9.9    Further Assurances. In connection with this Agreement and all
transactions contemplated by this Agreement, each signatory party hereto agrees
to execute and deliver such additional documents and instruments and to perform
such additional acts as may be necessary or

26

--------------------------------------------------------------------------------



appropriate to effectuate, carry out and perform all of the terms, provisions
and conditions of this Agreement and all such transactions.
9.10    Rights of Limited Partners. The provisions of this Agreement are
enforceable solely by the Parties to this Agreement, and no Limited Partner of
the Partnership shall have the right, separate and apart from the Partnership,
to enforce any provision of this Agreement or to compel any Party to this
Agreement to comply with the terms of this Agreement.
9.11    Amendment and Restatement. This Agreement amends and restates the First
A&R Agreement in its entirety and the Parties agree that the terms and
provisions of this Agreement replace the terms and provisions of the First A&R
Agreement, which is no longer in force as of the date hereof.
9.12    Amendment of Schedules. The Parties may amend and restate the Schedules
at any time without otherwise amending or restating this Agreement by the
execution by all of the Parties of a cover page to the amended Schedules in the
form attached hereto as Exhibit B. Such amended and restated Schedules shall
replace the prior Schedules as of the date of execution of the cover page and
shall be incorporated by reference into this Agreement for all purposes.
9.13    Suspension of Certain Provisions in Certain Circumstances. The
provisions of Article VI and Article VII shall be of no force and effect with
respect to Delek US, Delek Refining or Lion Oil, as applicable, and such Party
(i) shall have no rights or obligations under Article VI and Article VII if such
Party shall institute any proceeding or voluntary case seeking to adjudicate it
as bankrupt or insolvent, or seeking dissolution, liquidation, winding up,
reorganization, arrangement, adjustment, protection, relief or composition of it
or its debts under any law relating to bankruptcy, insolvency, reorganization or
relief of debtors, or seeking the entry of an order for relief or the
appointment of a receiver, trustee, custodian or other similar official for any
such Person or for any substantial part of its property, (ii) shall be generally
not paying its debts as such debts become due or shall admit in writing its
inability to pay its debts generally, (iii) shall make a general assignment for
the benefit of creditors, or (iv) shall take any action to authorize or effect
any of the actions set forth above in this Section 9.13. In addition to the
foregoing, notwithstanding anything in Article VI and Article VII to the
contrary:
(a)    The Partnership Group shall have no right to exercise any right of first
offer under Article VI on, and no ROFO Asset Owner or lender to any ROFO Asset
Owner shall have any obligation to give any ROFO Notice or other notice to the
Partnership Group with respect to, any proposed Transfer of any ROFO Asset while
any Default or Event of Default exists under, and as defined in, that certain
Amended and Restated Financing Agreement dated December 18, 2013, by and among
Lion Oil, the subsidiaries of Lion Oil party thereto, the lenders party thereto,
and Bank Hapoalim B.M. in its capacity as collateral agent for the lenders, and
as further amended, supplemented or otherwise modified from time to time (the
“Lion Credit Agreement”), without the prior written consent of the Collateral
Agent, as defined in the Lion Credit Agreement.  Upon any refinancing or
replacement of any of the indebtedness evidenced by the Lion Credit Agreement
(each a “Lion Refinancing Credit Agreement”), the Partnership Group shall
execute and deliver to any administrative agent and/or lenders under any Lion
Refinancing Credit Agreement an agreement and acknowledgement that the
Partnership Group shall have no right to exercise any right of first

27

--------------------------------------------------------------------------------



offer under Article VI on any proposed Transfer of any ROFO Asset while any
Default or Event of Default exists under such Lion Refinancing Credit Agreement
without the prior written consent of such administrative agent or certain
proportion of the lenders with respect thereto (which proportion shall be
determined by the lenders in connection with such Lion Refinancing Credit
Agreement).
(b)    The Partnership Group shall have no right to exercise any right of first
offer under Article VI on, and no ROFO Asset Owner or lender to any ROFO Asset
Owner shall have any obligation to give any ROFO Notice or other notice to the
Partnership Group with respect to, any proposed Transfer of any ROFO Asset while
any Default or Event of Default exists under, and as defined in, that certain
Amended and Restated Credit Agreement dated as of January 16, 2014, by and among
Delek Refining, Inc., Delek Refining, the lenders party thereto and Wells Fargo
Bank, National Association, as administrative agent, Wells Fargo Bank, National
Association and Bank of America, N.A., as Co-Collateral Agents, Wells Fargo
Bank, National Association, Merrill, Lynch, Pierce, Fenner & Smith Incorporated,
RBC Capital Markets, (the brand name for the capital markets activities of Royal
Bank of Canada and its affiliates) and Regions Bank, as Joint Lead Arrangers and
Joint Bookrunners, Bank of America, N.A., as Syndication Agent and Royal Bank of
Canada and Regions Bank, as Co-Documentation Agents, and as further amended,
supplemented or otherwise modified from time to time (the “Refining Credit
Agreement”), without the prior written consent of Wells Fargo Bank, National
Association, as administrative agent, and the Required Lenders, as defined in
the Refining Credit Agreement.  Upon any refinancing or replacement of any of
the indebtedness evidenced by the Refining Credit Agreement (each a “Refining
Refinancing Credit Agreement”), the Partnership Group shall execute and deliver
to any administrative agent and/or lenders under any Refining Refinancing Credit
Agreement an agreement and acknowledgement that the Partnership Group shall not
have the right to exercise any right of first offer on any proposed Transfer of
any ROFO Asset while any Default or Event of Default exists under such Refining
Refinancing Credit Agreement without the prior written consent of such
administrative agent or certain proportion of the lenders with respect thereto
(which proportion shall be determined by the lenders in connection with such
Refining Refinancing Credit Agreement).
(c)    Delek US shall have no right to exercise any rights of first refusal
under Article VII on, and no Partnership Party or lender to any Partnership
Party shall have any obligation to give any Disposition Notice or other notice
to the Partnership Group with respect to: (i) any proposed Transfer of any ROFR
Asset or (ii) the use of the ROFR Capacity while any Default or Event of Default
exists under, and as defined in, that Amended and Restated Credit Agreement
dated as of July 9, 2013, by and among the Partnership, the other Borrowers
party thereto, the Lenders and L/C issuers from time to time party thereto, the
Guarantors from time to time party thereto, Fifth Third Bank, as Administrative
Agent, Bank of America, N.A.. and Royal Bank of Canada, as Co-Syndication
Agents, and Compass Bank, Barclays Bank PLC, PNC Bank, National Association and
RBS Citizens, N.A., as Co-Documentation Agent, as amended, supplemented or
otherwise modified from time to time (the “Partnership Credit Agreement”),
without the prior written consent of the Required Lenders, as defined in the
Partnership Credit Agreement.  Upon any refinancing or replacement of any of the
indebtedness evidenced by the Partnership Credit Agreement (each a “Partnership
Refinancing Credit Agreement”), Delek US shall execute and deliver to any
administrative agent and/or lenders under any Partnership Refinancing Credit
Agreement an agreement and acknowledgement that Delek US shall have no right to
exercise any

28

--------------------------------------------------------------------------------



right of first refusal under Article VII on (i) any proposed Transfer of any
ROFR Asset or (ii) the use of the ROFR Capacity while any Default or Event of
Default exists under such Partnership Refinancing Credit Agreement without the
prior written consent of such administrative agent or certain proportion of the
lenders with respect thereto (which proportion shall be determined by the
lenders in connection with such Partnership Refinancing Credit Agreement).
(d)    Delek US shall have no right to exercise any rights of first refusal
under Article VII on, and no Partnership Party or lender to any Partnership
Party shall have any obligation to give any Disposition Notice or other notice
to the Partnership Group with respect to: (i) any proposed Transfer of any ROFR
Asset or (ii) the use of the ROFR Capacity while any Default or Event of Default
exists under, and as defined in, that Amended and Restated Credit Agreement
dated as of July 9, 2013, by and among the Partnership, the other Borrowers
party thereto, the Lenders and L/C issuers from time to time party thereto, the
Guarantors from time to time party thereto, Fifth Third Bank, as Administrative
Agent, Bank of America, N.A.. and Royal Bank of Canada, as Co-Syndication
Agents, and Compass Bank, Barclays Bank PLC, PNC Bank, National Association and
RBS Citizens, N.A., as Co-Documentation Agent, as amended, supplemented or
otherwise modified from time to time (the “Partnership Credit Agreement”),
without the prior written consent of the Required Lenders, as defined in the
Partnership Credit Agreement. Upon any refinancing or replacement of any of the
indebtedness evidenced by the Partnership Credit Agreement (each a “Partnership
Refinancing Credit Agreement”), Delek US shall execute and deliver to any
administrative agent and/or lenders under any Partnership Refinancing Credit
Agreement an agreement and acknowledgement that Delek US shall have no right to
exercise any right of first refusal under Article VII on (i) any proposed
Transfer of any ROFR Asset or (ii) the use of the ROFR Capacity while any
Default or Event of Default exists under such Partnership Refinancing Credit
Agreement without the prior written consent of such administrative agent or
certain proportion of the lenders with respect thereto (which proportion shall
be determined by the lenders in connection with such Partnership Refinancing
Credit Agreement).





29

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties have executed this Agreement on, and effective
as of, the Closing Date.
DELEK US HOLDINGS, INC.

By:     /s/ H. Pete Daily    
Name: H. Pete Daily
Title: Executive Vice President
By:     /s/ Kent B. Thomas    
Name: Kent B. Thomas
Title: Executive Vice President
DELEK REFINING, LTD.

By: DELEK U.S. REFINING G.P., LLC,
     its general partner

By:     /s/ H. Pete Daily    
Name: H. Pete Daily
Title: Executive Vice President
By:     /s/ Kent B. Thomas    
Name: Kent B. Thomas
Title: Executive Vice President
LION OIL COMPANY

By:     /s/ H. Pete Daily    
Name: H. Pete Daily
Title: Executive Vice President
By:     /s/ Kent B. Thomas    
Name: Kent B. Thomas
Title: Executive Vice President

Active 14971049.7    [Signature page to Second Amended and Restated Omnibus
Agreement]

--------------------------------------------------------------------------------



DELEK LOGISTICS PARTNERS, LP

By:    Delek Logistics GP, LLC,
    its general partner

By:     /s/ Andrew L. Schwarcz    
Name: Andrew L. Schwarcz
Title: Executive Vice President
By:     /s/ H. Pete Daily    
Name: H. Pete Daily
Title: Executive Vice President
PALINE PIPELINE COMPANY, LLC

By:     /s/ Andrew L. Schwarcz    
Name: Andrew L. Schwarcz
Title: Executive Vice President
By:     /s/ H. Pete Daily    
Name: H. Pete Daily
Title: Executive Vice President
SALA GATHERING SYSTEMS, LLC

By:     /s/ Andrew L. Schwarcz    
Name: Andrew L. Schwarcz
Title: Executive Vice President
By:     /s/ H. Pete Daily    
Name: H. Pete Daily
Title: Executive Vice President

[Signature page to Second Amended and Restated Omnibus Agreement]

--------------------------------------------------------------------------------



MAGNOLIA PIPELINE COMPANY, LLC

By:     /s/ Andrew L. Schwarcz    
Name: Andrew L. Schwarcz
Title: Executive Vice President
By:     /s/ H. Pete Daily    
Name: H. Pete Daily
Title: Executive Vice President
EL DORADO PIPELINE COMPANY, LLC

By:     /s/ Andrew L. Schwarcz    
Name: Andrew L. Schwarcz
Title: Executive Vice President
By:     /s/ H. Pete Daily    
Name: H. Pete Daily
Title: Executive Vice President
DELEK CRUDE LOGISTICS, LLC

By:     /s/ Andrew L. Schwarcz    
Name: Andrew L. Schwarcz
Title: Executive Vice President
By:     /s/ H. Pete Daily    
Name: H. Pete Daily
Title: Executive Vice President
DELEK MARKETING-BIG SANDY, LLC

By:     /s/ Andrew L. Schwarcz    
Name: Andrew L. Schwarcz
Title: Executive Vice President
By:     /s/ H. Pete Daily    
Name: H. Pete Daily
Title: Executive Vice President

[Signature page to Second Amended and Restated Omnibus Agreement]

--------------------------------------------------------------------------------



DELEK MARKETING & SUPPLY, LP

By:    Delek Marketing GP, LLC,
    its general partner

By:     /s/ Andrew L. Schwarcz    
Name: Andrew L. Schwarcz
Title: Executive Vice President
By:     /s/ H. Pete Daily    
Name: H. Pete Daily
Title: Executive Vice President
DELEK LOGISTICS OPERATING, LLC

By:     /s/ Andrew L. Schwarcz    
Name: Andrew L. Schwarcz
Title: Executive Vice President
By:     /s/ H. Pete Daily    
Name: H. Pete Daily
Title: Executive Vice President
DELEK LOGISTICS GP, LLC

By:     /s/ Andrew L. Schwarcz    
Name: Andrew L. Schwarcz
Title: Executive Vice President
By:     /s/ H. Pete Daily    
Name: H. Pete Daily
Title: Executive Vice President





[Signature page to Second Amended and Restated Omnibus Agreement]

--------------------------------------------------------------------------------




Schedule I
Pending Environmental Litigation
For Initial Transaction Agreement listed on Schedule IX
(1)
McMurrian v. Lion Oil Company, Circuit Court of Union County, Arkansas, Case No.
CIV-2001-213.

For Tyler Terminal and Tankage Transaction Agreement listed on Schedule IX
(1)
Consent Decree entered in United States v. Tyler Holding Company, Inc. and Delek
Refining, Ltd., case no. 6:09-cv-319 (Eastern District of Texas).

(2)
Any conditions or events reported to a governmental entity or other regulatory
person prior to July 26, 2013.

For El Dorado Terminal and Tankage Transaction Agreement listed on Schedule IX
(1)
Consent Decree entered in United States and State of Arkansas v. Lion Oil
Company, Civ. No. 03-1028 (Western District of Arkansas).

(2)
Any conditions or events reported to a governmental entity or other regulatory
person prior to February 10, 2014.

(3)
Any matters described in either (a) the report of E.Vironment prepared for Delek
US dated March 29, 2011 or (b) the draft report of Environmental Resources
Management prepared for the Partnership dated February 7, 2014.







--------------------------------------------------------------------------------



Schedule II
Environmental Matters
For Initial Transaction Agreement listed on Schedule IX
(1)
Subsurface plume at Big Sandy terminal

For Tyler Terminal and Tankage Transaction Agreement listed on Schedule IX
(1)
A consent decree was entered in United States v. Tyler Holding Company, Inc. and
Delek Refining, Ltd., case no. 6:09-cv-319 (Eastern District of Texas).

(2)
Any conditions or events reported to a governmental entity or other regulatory
person prior to July 26, 2013.

For El Dorado Terminal and Tankage Transaction Agreement listed on Schedule IX
(1)
A consent decree was entered in United States and State of Arkansas v. Lion Oil
Company, Civ. No. 03-1028 (Western District of Arkansas).

(2)
Any conditions or events reported to a governmental entity or other regulatory
person prior to February 10, 2014.

(3)
Any matters described in either (a) the report of E.Vironment prepared for Delek
US dated March 29, 2011 or (b) the draft report of Environmental Resources
Management prepared for the Partnership dated February 7, 2014.







--------------------------------------------------------------------------------



Schedule III
Pending Litigation
For Initial Transaction Agreement listed on Schedule IX
(1)
Shell Trading (US) Company v. Lion Oil Trading & Transportation, Inc., District
Court of Harris County, Texas, Cause No. 2009-11659.

For Tyler Terminal and Tankage Transaction Agreement listed on Schedule IX
None.
For El Dorado Terminal and Tankage Transaction Agreement listed on Schedule IX
None.






--------------------------------------------------------------------------------



Schedule IV
General and Administrative Services
(1)
Executive management services of Delek employees who devote less than 50% of
their business time to the business and affairs of the Partnership Group,
including Delek US stock-based compensation expense

(2)
Financial and administrative services (including, but not limited to, treasury
and accounting)

(3)
Information technology services

(4)
Legal services

(5)
Health, safety and environmental services

(6)
Human resources services

(7)
Insurance administration





--------------------------------------------------------------------------------



Schedule V
ROFO Assets
Asset
Owner
El Dorado Rail Skids. Two crude oil unloading racks south of the metering skid
at Lion Oil’s El Dorado, Arkansas refinery. The racks are designed to receive up
to 32,000 bpd of light crude oil or 10,000 bpd of heavy crude oil delivered by
rail to the El Dorado refinery.
Lion Oil





--------------------------------------------------------------------------------



Schedule VI
ROFR Assets
Asset
Owner
Paline Pipeline. The 185-mile, 10-inch crude oil pipeline running from Longview,
Texas and the Chevron-operated Beaumont terminal in Nederland, Texas and an
approximately seven-mile idle pipeline from Port Neches to Port Arthur, Texas.
Paline
SALA Gathering System. The approximately 600 miles of three- to eight-inch crude
oil gathering and transportation lines in southern Arkansas and northern
Louisiana located primarily within a 60-mile radius of the El Dorado refinery.
SALA
Magnolia Pipeline System. The 77-mile crude oil pipeline running between a
connection with ExxonMobil’s North Line pipeline near Shreveport, Louisiana and
our Magnolia Station.
Magnolia
El Dorado Pipeline System. The 28-mile crude oil pipeline, the 12-inch diesel
line from the El Dorado refinery to the Enterprise system and the 10-inch
gasoline line from the El Dorado refinery to the Enterprise system.
El Dorado
McMurrey Pipeline System. The 65-mile pipeline system that transports crude oil
from inputs between the La Gloria Station and the Tyler refinery
Crude Logistics
Nettleton Pipeline System. The 36-mile pipeline that transports crude oil from
Nettleton Station to the Tyler refinery.
Crude Logistics
Big Sandy Terminal. The terminal located in Big Sandy, Texas and the eight-inch
Hopewell-Big Sandy Pipeline originating at Hopewell Junction, Texas and
terminating at the Big Sandy Station in Big Sandy, Texas.
Marketing-Big Sandy
Memphis Terminal. The terminal located in Memphis, Tennessee supplied by the El
Dorado refinery through the Enterprise TE Products Pipeline.
OpCo
Tyler Refinery Refined Products Terminal. Located at the Tyler refinery, this
terminal consists of a truck loading rack with nine loading bays supplied by
pipeline from storage tanks located at the refinery. Total throughput capacity
for the terminal is estimated to be approximately 72,000 bpd.
DMSLP
Tyler Storage Tanks. Located in Tyler, Texas adjacent to the Tyler refinery, the
Tankage (as defined in the Tyler Terminal and Tankage Transaction Agreement
listed on Schedule IX).
DMSLP
El Dorado Refined Products Terminal. Located at the El Dorado refinery, this
terminal consists of a truck loading rack supplied by pipeline from storage
tanks located at the refinery. Total throughput capacity for the terminal is
estimated to be approximately 26,700 bpd.
OpCo
El Dorado Storage Tanks. Located at Sandhill Station and adjacent to the El
Dorado refinery, the Tankage (as defined in the El Dorado Terminal and Tankage
Agreement listed on Schedule IX).
OpCo





--------------------------------------------------------------------------------



Schedule VII
Certain Delek Projects
For Initial Transaction Agreement listed on Schedule IX
(1)
That certain project related to AFE # 10502041912 which provides for the
construction of a new crude oil storage tank at Delek Refining’s Tyler, Texas
refinery with aggregate shell capacity of approximately 300,000 bbls.

For Tyler Terminal and Tankage Transaction Agreement listed on Schedule IX
None.
For El Dorado Terminal and Tankage Transaction Agreement listed on Schedule IX
None.




--------------------------------------------------------------------------------



Schedule VIII
Existing Capital Projects
For Initial Transaction Agreement listed on Schedule IX
(1)
That certain project related to AFE # 10501047412, which provides for the
construction of new crude oil pipeline that commences at the metering skid
situated south of Tank #107 at Lion Oil’s El Dorado, Arkansas refinery and
continues along the south side of Sandhill Station to its termination point at
the tie-in to the Tank #192 fill line.

(2)
That certain project related to AFE # 11105042812, which provides for the
completion of Phase IV of the reversal of the Paline Pipeline System.

(3)
That certain project related to AFE # 10502041912, which provides for the
installation of piping and valves to enable bi-directional flow on the Nettleton
Pipeline.

For Tyler Terminal and Tankage Transaction Agreement listed on Schedule IX
None.
For El Dorado Terminal and Tankage Transaction Agreement listed on Schedule IX
(1)
Work performed in connection with the turnaround of Lion Oil’s El Dorado
refinery that commenced in January 2014.





--------------------------------------------------------------------------------



Schedule IX
Transaction Agreements and Applicable Terms
Initial Transaction Agreement
Transaction Agreement
Closing Date
First Indemnification Deadline
Second Indemnification Deadline
Annual Environmental Deductible
Annual ROW Deductible
Contribution, Conveyance and Assumption Agreement, among the Partnership, the
General Partner, OpCo, Crude Logistics, Delek US, Delek Marketing & Supply, LLC,
Delek Marketing & Supply, LP, Lion Oil and Delek Logistics Services Company
November 7, 2012
November 7, 2017
November 7, 2022
$250,000
$250,000



Tyler Terminal and Tankage Transaction Agreement
Transaction Agreement
Closing Date
First Indemnification Deadline
Second Indemnification Deadline
Annual Environmental Deductible
Annual ROW Deductible
Asset Purchase Agreement between Delek Refining, Ltd., as Seller, and Delek
Marketing & Supply, LP, as Buyer
July 26, 2013
July 26, 2018
July 26, 2023
$250,000
$250,000



El Dorado Terminal and Tankage Transaction Agreement
Transaction Agreement
Closing Date
First Indemnification Deadline
Second Indemnification Deadline
Annual Environmental Deductible
Annual ROW Deductible
Asset Purchase Agreement between Lion Oil Company, as Seller, and Delek
Logistics Operating, LLC, as Buyer
February 10, 2014
February 10, 2019
February 10, 2024
$250,000
$250,000





--------------------------------------------------------------------------------



Schedule X
API 653 Tanks
Tyler Terminal and Tankage Transaction Agreement
Tank #
Location
Assigned Service
Next Internal Inspection Due
01-T-
6
West Tank Farm
JP8
4/29/2016
01-T-
7
West Tank Farm
Jet A
1/16/2018
01-T-
8
West Tank Farm
Jet A
2/16/2018
01-T-
11
West Tank Farm
Carbon Black Oil
6/1/2013
01-T-
12
West Tank Farm
Ultra Low Sulfur Diesel
6/23/2018
01-T-
16
West Tank Farm
Gas Oil/Topped Crude
9/12/2014
01-T-
19
West Tank Farm
Topped Crude/Gas Oil
6/1/2013
01-T-
39
West Tank Farm
Commercial Butane
1/20/2014
01-T-
40
West Tank Farm
Commercial Butane
4/5/2014
01-T-
41
West Tank Farm
Commercial Butane
4/13/2014
01-T-
46
North Tank Farm
Ethanol
12/21/2017
01-T-
52
West Tank Farm
Sub grade 84
4/5/2014
01-T-
55
West Tank Farm
Hydrotreated HSR naphtha
3/26/2017
01-T-
59
North Tank Farm
L.Alkylate
3/16/2014
01-T-
60
North Tank Farm
FCC Gasoline /Total Alkylate
6/25/2015
01-T-
61
North Tank Farm
Platformate
8/26/2013
01-T-
63
North Tank Farm
Platformate
9/12/2015
01-T-
64
West Tank Farm
Coker Naphtha
2/28/2015
01-T-
65
West Tank Farm
Coker Naphtha
6/1/2013
01-T-
66
North Tank Farm
GHT Charge
7/17/2018
01-T-
103
Alky Tank Farm
Isobutane
6/19/2015
01-T-
105
Alky Tank Farm
Isobutane
6/4/2017
01-T-
106
Alky Tank Farm
Isobutane
11/5/2011
01-T-
107
Alky Tank Farm
Isobutane
9/28/2013
01-T-
115
Subgrade 84
Subgrade 84
2/9/2015
01-T-
118
Aviation Tank Farm
L Alkylate
10/26/2015
01-T-
122
Sales Tank Farm
Unlead 87
11/5/2015
01-T-
124
Sales Tank Farm
Subgrade 91
11/12/2014
01-T-
125
Sales Tank Farm
Subgrade 91
7/28/2017
01-T-
127
West Tank Farm
Gas Oil
6/20/2015
01-T-
132
Alky Tank Farm
Olefins
3/15/2018
01-T-
133
Alky Tank Farm
Olefins
2/26/2018
01-T-
134
West Tank Farm
JP8
1/8/2018
01-T-
135
West Tank Farm
JP8
1/17/2017





--------------------------------------------------------------------------------



Tank #
Location
Assigned Service
Next Internal Inspection Due
01-T-
136
North Tank Farm
FCC Gasoline /Total Alkylate
12/17/2016
01-T-
153
Pipeline Tank Farm
Kerosene (JP8)
6/1/2013
01-T-
156
Pipeline Tank Farm
DHT Charge
6/1/2013
01-T-
162
Crude Tank Farm
Crude Oil
2/1/2016
01-T-
165
Alky Tank Farm
Olefins
6/1/2013
01-T-
166
Alky Tank Farm
Olefins
8/10/2017
01-T-
167
Alky Tank Farm
Commercial Butane
2/29/2016
01-T-
169
West Tank Farm
LSR or Isomate RD
1/30/2012
01-T-
1
West Tank Farm
Waste Water Holding
9-13-2016
01-T-
3
West Tank Farm
Recovered oil
7/24/2017
01-T-
4
West Tank Farm
Recovered oil
4/15/2017
01-T-
5
West Tank Farm
Waste Water Holding
11-10-2016
01-T-
14
West Tank Farm
Waste Water Holding
5/18/2018
01-T-
21
West Tank Farm
Oily Water
4/06/2018
01-T-
26
West Tank Farm
Oily Water
4/10/2018
01-T-
120
Sulfuric Acid Area
Fresh Sulfuric Acid
2/2/2018



El Dorado Terminal and Tankage Transaction Agreement
Tank
Next
Inspection
Area
T007
TBD
LOT
T019
TBD
#4,#8&#11
T024
TBD
PMA
T036
TBD
PH
T042
2023
#4,#8&#11
T043
2023
#4,#8&#11
T054
TBD
PH
T059
TBD
PH
T061
TBD
PH
T062
TBD
PH
T063
TBD
PH
T064
2023
PH
T065
TBD
PH
T066
TBD
PH
T067
TBD
PH
T082
TBD
PH





--------------------------------------------------------------------------------



Tank
Next
Inspection
Area
T084
2019
PH
T085
2022
PH
T088
2019
PH
T089
TBD
PH
T098
TBD
AP
T103
2019
PH
T108
TBD
PH
T109
TBD
PH
T113
TBD
PH
T114
2014
PH
T115
2021
PH
T120
TBD
PH
T121
TBD
PH
T122
TBD
PH
T123
TBD
PH
T124
2022
PH
T126
2020
PH
T128
2020
PH
T146
2015
PH
T147
2015
PH
T148
2015
PH
T149
2019
PH
T155
2021
PH
T167
TBD
AP
T168
2015
AP
T180
TBD
PMA
T184
2016
PH
T185
2016
PH
T186
2015
PH
T187
2015
PH
T189
2015
PH
T191
TBD
PH
T194
2019
#5 & #14
T195
2019
#5 & #14
T196
2019
#5 & #14
T197
2019
#5 & #14
T199
TBD
AP
T217
TBD
#7,#10&#12
T241
TBD
#5 & #14
T242
2014
#5 & #14
T243
2014
#5 & #14





--------------------------------------------------------------------------------



Tank
Next
Inspection
Area
T245
TBD
#5 & #14
T246
TBD
#5 & #14
T247
TBD
#5 & #14
T262
TBD
PH
T263
2014
PH
T264
TBD
PH
T265
2014
PH
T268
2019
LOT
T269
2019
LOT
T271
TBD
PH
T272
TBD
PH
T273
TBD
PH
T274
2014
PH
T282
2023
WWTP
T283
2023
WWTP
T353
2022
AP
T354
2016
AP
T356
TBD
AP
T357
TBD
AP
T360
2021
#5 & #14
T361
2022
#5 & #14
T362
2019
#5 & #14
T363
2019
#5 & #14
T364
2019
#5 & #14
T365
2019
#5 & #14
T366
2019
#5 & #14
T367
TBD
#5 & #14
T368
TBD
#5 & #14
T371
TBD
#5 & #14
T372
TBD
#5 & #14
T531
2023
PH
T532
2022
PH
T536
2019
#5 & #14
T540
TBD
Trucking
T552
TBD
Trucking
T554
2019
PMA
T571
TBD
AP
 
 
 
T051
2021
PH
T198
2020
#5 & #14
T240
2015
#5 & #14





--------------------------------------------------------------------------------



Tank
Next
Inspection
Area
T244
N/A
#5 & #14
 
 
 
T004
TBD
LOT
T009
TBD
LOT
T053
2022
LOT
T140
2022
LOT
T141
TBD
LOT
T142
2016
LOT
T143
2016
LOT
T144
2014
LOT
T188
TBD
PH
T275
TBD
WWTP
T276
TBD
WWTP
T277
TBD
WWTP
T278
TBD
WWTP
T279
TBD
WWTP
T280
TBD
WWTP
T373
2020
LOT
T374
2023
#7,#10&#12
T393
TBD
WWTP
T394
TBD
WWTP
T432
2014
LOT
T449
2014
WWTP
T541
TBD
LOT
T542
TBD
LOT
T543
TBD
LOT
T545
TBD
WWTP
T546
TBD
WWTP
T547
2014
PH
T023
2022
AP
T039
2023
#4,#8&#11
T040
2020
#4,#8&#11
T041
TBD
#4,#8&#11
T076
2015
#4,#8&#11
T078
TBD
AP
T101
TBD
AP
T102
2022
#4,#8&#11
T104
TBD
#4,#8&#11
T105
TBD
#4,#8&#11
T112
TBD
PMA
T219
2022
AP





--------------------------------------------------------------------------------



Tank
Next
Inspection
Area
T348
TBD
AP
T349
2014
AP
T350
TBD
AP
T351
TBD
AP
T352
TBD
AP
T355
2022
AP
T382
2022
PMA
T383
2022
PMA
T384
2023
PMA
T385
TBD
PMA
T386
2023
PMA
T387
2023
PMA
T544
TBD
AP
T548
2022
PMA
T553
2022
PMA
T107
2022
AP
T110
2022
AP
T175
2015
AP
T119
2023
PH
T125
TBD
PH
T549
2014
PH









--------------------------------------------------------------------------------




Exhibit A
Form of Joinder Agreement
This Joinder Agreement (this “Agreement”) is made as of the date written below
by the undersigned (the “Joining Party”) in accordance with that certain Second
Amended and Restated Omnibus Agreement (the “Omnibus Agreement”) by and among
Delek US Holdings, Inc., a Delaware corporation, on behalf of itself and the
other Delek Entities, Delek Refining, Ltd., a Texas Limited Partnership, Lion
Oil Company, an Arkansas corporation, Delek Logistics Partners, LP, a Delaware
limited partnership, Paline Pipeline Company, LLC, a Texas limited liability
company, SALA Gathering Systems, LLC, a Texas limited liability company,
Magnolia Pipeline Company, LLC, a Delaware limited liability company, El Dorado
Pipeline Company, LLC, a Delaware limited liability company, Delek Crude
Logistics, LLC, a Texas limited liability company, Delek Marketing-Big Sandy,
LLC, a Texas limited liability company, Delek Marketing & Supply, LP, a Delaware
limited partnership, Delek Logistics Operating, LLC, a Delaware limited
liability company, and Delek Logistics GP, LLC, a Delaware limited liability
company. Capitalized terms not defined herein shall have the meanings given to
such terms in the Omnibus Agreement.
The Joining Party hereby acknowledges, agrees and confirms that, by its
execution of this Agreement, the Joining Party shall become a party to and a
“ROFO Asset Owner” under the Omnibus Agreement as of the date hereof, and (i)
shall have all of the rights and obligations thereof as more fully set forth
therein as if it had executed the Omnibus Agreement directly, and (ii) agrees to
be bound by the terms, provisions and conditions pertaining thereto, as more
fully set forth therein, as if it had executed the Omnibus Agreement directly.
IN WITNESS WHEREOF, the undersigned has executed this Agreement as of the date
written below.
Date: _________________
________________________


By:                                                                    
   Name: 
   Title:


By:                                                                    
   Name: 
   Title:







--------------------------------------------------------------------------------




Exhibit B
Form of Cover Page for Amendment and Restatement
of Schedules to Second Amended and Restated Omnibus Agreement
A Second Amended and Restated Omnibus Agreement was executed as of February [●],
2014 (the “Amended and Restated Omnibus Agreement”), among Delek US, on behalf
of itself and the other Delek Entities (as defined herein), Delek Refining, Lion
Oil, the Partnership, Paline, SALA, Magnolia, El Dorado, Crude Logistics,
Marketing-Big Sandy, DMSLP, OpCo, and the General Partner. Capitalized terms not
otherwise defined in this document shall have the terms set forth in the Amended
and Restated Omnibus Agreement.
The Parties agree that the Schedules are hereby amended and restated in their
entirety as of the date hereof to be as attached hereto. Pursuant to Section
9.12 of the Amended and Restated Omnibus Agreement, such amended and restated
Schedules shall replace the prior Schedules as of the date hereof and shall be
incorporated by reference into the Amended and Restated Omnibus Agreement for
all purposes.
Executed as of _______________, 20___.
DELEK US HOLDINGS, INC.

By:         
Name:
Title:
By:         
Name:
Title:
DELEK REFINING, LTD.
By: DELEK U.S. REFINING G.P., LLC,
     its general partner

By:         
Name:
Title:
By:         
Name:
Title:




--------------------------------------------------------------------------------



LION OIL COMPANY

By:         
Name:
Title:
By:         
Name:
Title:
DELEK LOGISTICS PARTNERS, LP

By:    Delek Logistics GP, LLC,
    its general partner

By:         
Name:
Title:
By:         
Name:
Title:
PALINE PIPELINE COMPANY, LLC

By:         
Name:
Title:
By:         
Name:
Title:
SALA GATHERING SYSTEMS, LLC

By:         
Name:
Title:




--------------------------------------------------------------------------------



By:         
Name:
Title:
MAGNOLIA PIPELINE COMPANY, LLC

By:         
Name:
Title:
By:         
Name:
Title:
EL DORADO PIPELINE COMPANY, LLC

By:         
Name:
Title:
By:         
Name:
Title:
DELEK CRUDE LOGISTICS, LLC

By:         
Name:
Title:
By:         
Name:
Title:
DELEK MARKETING-BIG SANDY, LLC

By:         
Name:
Title:




--------------------------------------------------------------------------------



By:         
Name:
Title:
DELEK MARKETING & SUPPLY, LP

By:    Delek Marketing GP, LLC,
    its general partner

By:         
Name:
Title:
By:         
Name:
Title:
DELEK LOGISTICS OPERATING, LLC

By:         
Name:
Title:
By:         
Name:
Title:
DELEK LOGISTICS GP, LLC

By:         
Name:
Title:
By:         
Name:
Title:


